CONFIDENTIAL    EXECUTION COPY

Exhibit 10.20

 

 

PURCHASE AGREEMENT

between

Claims Services Group, Inc.

Solera Holdings, Inc.

Altegrity, Inc.

and

HireRight Solutions, Inc.

Dated as of April 23, 2011

 

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page   Article 1    Sale and Purchase of Interests   

Section 1.1

   Sale and Purchase of Interests      5   

Section 1.2

   Closing      5   

Section 1.3

   Purchase Price Adjustment.      6   

Section 1.4

   Withholding      8   

Section 1.5

   Purchase Price Allocation      8    Article 2    Representations and
Warranties of Seller   

Section 2.1

   Corporate Status      9   

Section 2.2

   Corporate and Governmental Authorization.      10   

Section 2.3

   Non-Contravention      10   

Section 2.4

   Title to Interests.      11   

Section 2.5

   Ownership Interests      11   

Section 2.6

   Financial Statements; Accounting Controls      11   

Section 2.7

   No Undisclosed Material Liabilities      12   

Section 2.8

   Absence of Certain Changes      12   

Section 2.9

   Material Contracts.      12   

Section 2.10

   Properties.      14   

Section 2.11

   Intellectual Property      15   

Section 2.12

   Litigation      15   

Section 2.13

   Compliance with Laws; Licenses and Permits.      16   

Section 2.14

   Environmental Matters      16   

Section 2.15

   Employees, Labor Matters, etc      17   

Section 2.16

   Employee Benefit Plans and Related Matters; ERISA.      17   

Section 2.17

   Tax Matters      19   

Section 2.18

   Insurance      20   

Section 2.19

   Finders’ Fees      20   

Section 2.20

   Related Party Transactions      21   

Section 2.21

   Closing Date      21   

Section 2.22

   No Other Representations and Warranties; Schedules      21    Article 3   
Representations and Warranties of Buyer   

Section 3.1

   Corporate Status      21   

Section 3.2

   Corporate and Governmental Authorization.      22   

Section 3.3

   Non-Contravention      22   

Section 3.4

   Sufficiency of Funds      22   

Section 3.5

   Solvency      23   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page  

Section 3.6

   Purchase for Investment      23   

Section 3.7

   Litigation      24   

Section 3.8

   Finders’ Fees      24   

Section 3.9

   Closing Date      24   

Section 3.10

   No Additional Representations; Inspection.      24    Article 4    Certain
Covenants   

Section 4.1

   Conduct of the Business      25   

Section 4.2

   Access to Information; Confidentiality; Books and Records.      26   

Section 4.3

   Governmental Approvals; Third Party Consents.      28   

Section 4.4

   Further Assurances      31   

Section 4.5

   Employees and Employee Benefits.      31   

Section 4.6

   Supplemental Disclosure      34   

Section 4.7

   Public Announcements      34   

Section 4.8

   Insurance      34   

Section 4.9

   Financing      34   

Section 4.10

   Transition Services Agreement      37    Article 5    Conditions Precedent   

Section 5.1

   Conditions to Obligations of Buyer and Seller      39   

Section 5.2

   Conditions to Obligations of Buyer      39   

Section 5.3

   Conditions to Obligations of Seller      40    Article 6    Termination   

Section 6.1

   Termination      40   

Section 6.2

   Effect of Termination      41    Article 7    Indemnification   

Section 7.1

   Survival      42   

Section 7.2

   Indemnification by Seller      42   

Section 7.3

   Indemnification by Buyer      42   

Section 7.4

   Limitations on Indemnity      43   

Section 7.5

   Notification of Claims; Third Party Claims.      44   

Section 7.6

   Exclusive Remedy      46   

Section 7.7

   Treatment of Indemnity Payments      47   

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page   Article 8    Definitions   

Section 8.1

   Certain Terms      47   

Section 8.2

   Construction      55    Article 9    Miscellaneous   

Section 9.1

   Notices      56   

Section 9.2

   Amendment; Waivers, etc      57   

Section 9.3

   Expenses      58   

Section 9.4

   Governing Law, etc.      58   

Section 9.5

   Successors and Assigns      59   

Section 9.6

   Entire Agreement      59   

Section 9.7

   Severability      59   

Section 9.8

   Counterparts; Effectiveness; Third Party Beneficiaries      59   

Section 9.9

   Specific Performance      60   

Section 9.10

   Buyer Parent      60   

Section 9.11

   Seller Guarantor      60   

Exhibit A:

   Assignment and Assumption Agreement   

Exhibit B-1:

   Example Calculation of Closing Working Capital   

Exhibit B-2:

   Applicable Accounting Principles   

Exhibit C:

   Transition Services   

 

iv



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

This PURCHASE AGREEMENT, dated as of April 23, 2011 (this “Agreement”), is made
by and among Claims Services Group, Inc., a Delaware corporation (“Buyer”),
Solera Holdings, Inc., a Delaware corporation and owner directly or indirectly
of all of the capital stock of Buyer (“Buyer Parent”), HireRight Solutions,
Inc., an Oklahoma corporation (“Seller”), and Altegrity, Inc., a Delaware
corporation (“Seller Guarantor”). Capitalized terms used herein shall have the
meanings assigned to such terms in the text of this Agreement or in Section 8.1.

R E C I T A L S:

WHEREAS, Seller owns 100 units of membership interests (the “Interests”) of
Explore Information Services, LLC, a Delaware limited liability company (the
“Company”), which represents all of the membership interests of the Company; and

WHEREAS, Seller wishes to sell the Interests to Buyer, and Buyer wishes to
purchase the Interests from Seller, on the terms and conditions set forth in
this Agreement;

NOW, THEREFORE, the parties agree as follows:

ARTICLE 1

Sale and Purchase of Interests

Section 1.1 Sale and Purchase of Interests. Subject to the terms and conditions
hereof, at the Closing, Seller shall sell the Interests to Buyer, and Buyer
shall purchase the Interests from Seller, for the Purchase Price, subject to
adjustment as set forth in Section 1.3.

Section 1.2 Closing. The closing of the sale and purchase of the Interests (the
“Closing”) shall take place at the offices of Debevoise & Plimpton LLP, 919
Third Avenue, New York, New York 10022, at 10:00 a.m. on the date that is two
Business Days after the conditions set forth in Article 5 have been satisfied or
waived (other than those conditions that are to be satisfied by actions taken at
the Closing but subject to the satisfaction or waiver of those conditions at
such time), unless another time, date or place is agreed to in writing by the
parties. Notwithstanding the foregoing, unless otherwise agreed to in writing by
the Buyer, the Closing shall not take place prior to the later of (i) July 1,
2011, and (ii) the expiration of the Marketing Period. If at any time Seller
shall in good faith reasonably believe that the Marketing Period has begun, it
may deliver to Buyer a written notice to that effect, in which case the
Marketing Period will be deemed to have begun on the date of such notice unless
Buyer in good faith reasonably believes the Marketing Period has not begun and,
within two (2) Business Days after the delivery

 

5



--------------------------------------------------------------------------------

of such notice, delivers a written notice to Seller to that effect, stating with
specificity which items of Required Information have not been provided. If the
Closing is consummated after July 1, 2011, then the Purchase Price shall be
increased by an amount equal to the product of $50,000 and the number of days
elapsed from July 1, 2011 until the earlier of (i) July 15, 2011, and (ii) the
Closing Date. The date on which the Closing actually occurs is referred to
hereinafter as the “Closing Date”. At the Closing:

(a) Seller shall transfer to Buyer, free and clear of any Liens, all of the
Interests pursuant to an assignment and assumption agreement, substantially in
the form attached hereto as Exhibit A (the “Assignment and Assumption
Agreement”); and

(b) Buyer shall pay to Seller, by wire transfer of immediately available funds
to an account designated by Seller at least two Business Days prior to the
Closing Date, an amount equal to the Purchase Price.

Section 1.3 Purchase Price Adjustment.

(a) Closing Statement. Within sixty days following the Closing Date, Buyer shall
prepare and deliver to Seller a statement (the “Closing Statement”) consisting
of (i) an unaudited balance sheet of the Company as of the close of business on
the Closing Date (the “Closing Balance Sheet”), (ii) a calculation in reasonable
detail of Closing Working Capital (including all components thereof) on a basis
consistent with the trial balance amounts set forth on Exhibit B-1, and (iii) a
calculation of the amount, if any, payable pursuant to Section 1.3(f). The
Closing Statement shall be prepared in accordance with the accounting
principles, practices and methodologies set forth in Exhibit B-2 (the
“Applicable Accounting Principles”).

(b) Dispute Notice. The Closing Statement shall become final, binding and
conclusive upon Seller and Buyer on the thirtieth day following Seller’s receipt
of the Closing Statement, unless prior to such thirtieth day Seller delivers to
Buyer a written notice (a “Dispute Notice”) stating that Seller believes the
Closing Statement contains errors or was not prepared in accordance with the
Applicable Accounting Principles and specifying in reasonable detail each item
that Seller disputes (each, a “Disputed Item”) and the amount in dispute for
each Disputed Item. Any item or amount in the Closing Statement that is not a
Disputed Item shall be final, binding and conclusive upon Seller.

(c) Resolution Period. If Seller delivers a Dispute Notice within thirty days
following Seller’s receipt of the Closing Statement, then Seller and Buyer shall
seek in good faith to resolve the Disputed Items during the fifteen-day period
beginning on the date Buyer receives the Dispute Notice (the “Resolution
Period”). If Seller and Buyer reach agreement with respect to any Disputed
Items, Buyer shall revise the Closing Statement to reflect such agreement.

 

6



--------------------------------------------------------------------------------

(d) Independent Accountant. If Buyer and Seller are unable to resolve all of the
Disputed Items during the Resolution Period, then Buyer and Seller shall jointly
engage and submit the unresolved Disputed Items (the “Unresolved Items”) to the
Independent Accountant, provided that if Buyer and Seller do not appoint an
Independent Accountant within ten days after the end of the Resolution Period,
they shall request the American Arbitration Association to appoint as the
Independent Accountant a partner in the New York office of a nationally
recognized independent registered public accounting firm that has not had a
material relationship with Buyer, Seller or the Company within the preceding two
years, and such appointment shall be final, binding and conclusive on Buyer and
Seller. The Independent Accountant shall act as an arbitrator to determine,
based solely on presentations by Buyer and Seller and not by independent review,
only the Unresolved Items still in dispute and shall be limited to those
adjustments, if any, required to be made for the Closing Statement to comply
with the provisions of this Agreement. The parties shall agree, promptly after
the Independent Accountant has been appointed, on procedures governing the
resolution of any dispute by the Independent Accountant, provided that if the
parties fail to agree on such procedures, the dispute resolution procedures of
the American Arbitration Association shall govern. Buyer and Seller shall use
their reasonable best efforts to cause the Independent Accountant to issue its
written determination regarding the Unresolved Items within thirty days after
such items are submitted for review. The Independent Accountant shall make a
determination with respect to the Unresolved Items only and in a manner
consistent with this Section 1.3 and the Applicable Accounting Principles, and
in no event shall the Independent Accountant’s determination of the Unresolved
Items be for an amount that is outside the range of Buyer’s and Seller’s
disagreement. Each party shall use its reasonable best efforts to furnish to the
Independent Accountant such work papers and other documents and information
pertaining to the Unresolved Items as the Independent Accountant may reasonably
request. The determination of the Independent Accountant shall be final, binding
and conclusive upon Buyer and Seller absent manifest error, and Buyer shall
revise the Closing Statement to reflect such determination upon receipt thereof.
The fees, expenses and costs of the Independent Accountant shall be borne in the
same proportion as the aggregate amount of the Unresolved Items that is
unsuccessfully disputed by each (as determined by the Independent Accountant)
bears to the total amount of the Unresolved Items submitted to the Independent
Accountant.

(e) Access to Information. Each party shall use its reasonable best efforts to
provide promptly to the other party all information and reasonable access to
employees as such other party shall reasonably request in connection with review
of the Closing Statement or the Dispute Notice, as the case may be, including
all work papers of the accountants who audited, compiled or reviewed such
statements or notices (subject to Buyer and its representatives entering into
any undertakings required by Seller’s accountants in connection herewith), and
shall otherwise cooperate in good faith with such other party to arrive at a
final determination of the Closing Statement.

 

7



--------------------------------------------------------------------------------

(f) Adjustment. Within two Business Days after the Closing Statement is
finalized pursuant to clause (b), (c) or (d) of this Section 1.3:

(i) if Closing Working Capital exceeds the Target Working Capital, Buyer shall
pay to Seller an amount equal to such excess; or

(ii) if Closing Working Capital is less than Target Working Capital, Seller
shall pay to Buyer an amount equal to such shortfall.

(g) Method of Payment, Interest, etc. Any amount paid in respect of adjustments
to the Purchase Price made pursuant to this Section 1.3 shall be (i) increased
by interest on such amount, compounded daily, at the Interest Rate from the
Closing Date to and including the date of payment based on a 365-day year,
(ii) made by wire transfer of immediately available funds to an account
designated by the receiving party and (iii) treated as an adjustment to the
Purchase Price for tax reporting purposes.

Section 1.4 Withholding. Notwithstanding any other provision of this Agreement,
except to the extent required by Law, Buyer shall make all payments under this
Agreement free and clear of all deductions and withholdings in respect of Taxes.
In the event that Buyer determines that it is required to withhold Taxes from
any amount payable pursuant to this Agreement, Buyer shall promptly (and in any
event no later than ten days prior to the time of such withholding) notify the
Seller and Buyer and Seller shall discuss the issue in good faith. However, if
after discussion Buyer determines that it is required to withhold Taxes from any
amount payable pursuant to this Agreement, Buyer shall deduct, withhold, and
promptly pay to the appropriate authority such Taxes and shall furnish to Seller
official receipts (or copies thereof) evidencing such payment. Amounts withheld
pursuant to this Section 1.4 shall be treated for all purposes of this Agreement
as having been paid to the Person in respect of which such deduction and
withholding was made.

Section 1.5 Purchase Price Allocation. Buyer and Seller shall, and shall cause
their respective Affiliates to, treat the sale and purchase of the Interests as
a sale and purchase of assets for U.S. federal income tax and applicable state
and local Tax purposes. Within sixty days following the Closing Date, Buyer
shall deliver to Seller an IRS Form 8594 and any required exhibits thereto,
prepared on the basis of the respective fair market value of the assets of the
Company and in accordance with Section 1060 of the Code and the Treasury
Regulations thereunder, setting forth in reasonable detail its proposed
determination of the allocation of the consideration paid (including liabilities
deemed to be assumed) among the assets of the Company for all purposes
(including Tax and financial accounting purposes) and including an allocation of
consideration among the Company’s Intellectual Property rights (the “Section
1060 Allocation”). To the extent that Seller in good faith disagrees with the
content of the Section 1060 Allocation, Seller shall, within thirty days after
receipt of the Section 1060 Allocation, provide written notice to Buyer of such
disagreement, which written notice shall include a

 

8



--------------------------------------------------------------------------------

reasonably detailed statement setting forth the basis for such disagreement. In
the absence of such written notice within such thirty days, Seller shall be
deemed to have agreed with the content of the Section 1060 Allocation and the
Section 1060 Allocation shall be deemed to have been finally determined. Seller
and Buyer shall attempt in good faith to resolve any disagreements with respect
to the Section 1060 Allocation. If the parties are unable to agree on the
Section 1060 Allocation on or prior to the date that is twenty days after the
Buyer’s written receipt of Seller’s notice of Seller’s disagreement with the
Section 1060 Allocation, the items in dispute shall be submitted to the
Independent Accountant. Seller and Buyer shall present their arguments to the
Independent Accountant within ten days of the submission of the dispute to the
Independent Accountant and the Independent Accountant will resolve the dispute,
in a fair and equitable manner, and in accordance with applicable Tax law,
within twenty days after Seller and Buyer have presented their arguments to the
Independent Accountant. The fees, expenses and costs of the American Arbitration
Association and the Independent Accountant shall be borne equally by the
parties. Buyer and Seller agree to amend the Section 1060 Allocation, as finally
determined, as necessary to reflect any adjustments in consideration agreed
upon, or payments made, after the date it is finally determined. Buyer and
Seller each further agree to file, and to cause their respective Affiliates to
file, their income tax returns and all other Tax Returns and necessary forms in
such a manner as to reflect the allocation of the consideration as determined in
accordance with this Section 1.5.

ARTICLE 2

Representations and Warranties of Seller

Except as set forth in the Seller Disclosure Letter, Seller represents and
warrants to Buyer as follows:

Section 2.1 Corporate Status. The Company is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite limited liability company power and authority to
carry on its business as now conducted. The Company is duly qualified to do
business as a foreign limited liability company and is in good standing (where
such concept is recognized) in all jurisdictions in which it is required to be
so qualified or in good standing, except where the failure to be so qualified or
in good standing would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. The copies of the certificate of
formation and limited liability company agreement of the Company, previously
provided to Buyer, are complete and correct, and no amendments thereto are
pending.

 

9



--------------------------------------------------------------------------------

Section 2.2 Corporate and Governmental Authorization.

(a) Each Seller Party has all requisite corporate power and authority to execute
and deliver this Agreement and the Ancillary Agreements, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and the Ancillary Agreements by each Seller Party, the performance of each
Seller Party’s obligations hereunder and thereunder and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite corporate action of each Seller Party. Each Seller Party has duly
executed and delivered this Agreement and on the Closing Date will have duly
executed and delivered the Ancillary Agreements. This Agreement constitutes, and
each such Ancillary Agreement when so executed and delivered will constitute,
the legal, valid and binding obligation of each Seller Party enforceable against
each Seller Party in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, reorganization, insolvency, fraudulent
conveyance, moratorium, receivership or similar Laws relating to or affecting
creditors’ rights generally and by general principles of equity (whether
considered at law or in equity).

(b) The execution and delivery of this Agreement and the Ancillary Agreements by
each Seller Party and the performance of its obligations hereunder and
thereunder require no consent of or other action by or in respect of, or filing
with or notice to, any Governmental Authority, other than (i) compliance with
any applicable requirements of the HSR Act and (ii) any actions or filings under
Laws the absence of which would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect or to materially adversely
affect the ability of any Seller Party to perform its obligations hereunder or
thereunder.

Section 2.3 Non-Contravention. The execution and delivery of this Agreement and
the Ancillary Agreements by each Seller Party and the performance of its
obligations hereunder and thereunder do not (a) conflict with or breach any
provision of the Organizational Documents of such Seller Party or the Company,
(b) assuming compliance with the matters referred to in Section 2.2(b), conflict
with or breach any provision of any applicable Law, (c) require any consent of
or other action by any Person under, constitute a default or an event that, with
or without notice or lapse of time or both, would constitute a default under, or
cause or permit termination, cancellation, acceleration or other change of any
right or obligation or the loss of any benefit under, any provision of a
Material Contract or any material Permit affecting the Company or (d) result in
the creation or imposition of any Lien other than Permitted Liens on any Assets,
except, in the case of clauses (b), (c) and (d), as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

Section 2.4 Title to Interests.

(a) The Interests have been duly authorized and validly issued. Seller owns the
Interests free and clear of any Lien.

(b) Except for the Interests, there are no outstanding (i) equity interests in
the Company, (ii) securities of the Company convertible into or exercisable or
exchangeable for equity interests in the Company, (iii) options or other rights
or agreements, commitments or understandings of any kind to acquire from the
Company, or other obligation of Seller or the Company to issue, transfer or
sell, any equity interests in the Company or securities convertible into or
exercisable or exchangeable for equity interests in the Company, (iv) voting
trusts, proxies or other similar agreements or understandings to which Seller or
the Company is a party or by which Seller or the Company is bound with respect
to the voting of any equity interests in the Company or (v) contractual
obligations or commitments of any character restricting the transfer of, or
requiring the registration for sale of, any equity interests in the Company.
There are no outstanding obligations of the Company to repurchase, redeem or
otherwise acquire any Interests.

Section 2.5 Ownership Interests. The Company does not own any shares of capital
stock of or other voting or equity interests in (including any securities
exercisable or exchangeable for or convertible into shares of capital stock of
or other voting or equity interests in) any other Person.

Section 2.6 Financial Statements; Accounting Controls.

(a) Seller has delivered to Buyer complete copies of (i) audited financial
statements of the Company as of September 30, 2009 and September 30, 2010 and
for the periods ended September 30, 2008, September 30, 2009 and September 30,
2010 (the last such date, the “Balance Sheet Date”), together with the report of
the Company’s independent auditors thereon (collectively, the “Audited Financial
Statements”) and (ii) unaudited interim condensed financial statements of the
Company at and for the period ended December 31, 2010 (the “Unaudited Financial
Statements”), including in the case of each of clauses (i) and (ii) a balance
sheet and statements of income or operations and, in the case of clause (i),
cash flows and retained earnings or members’ equity (the Audited Financial
Statements and the Unaudited Financial Statements, collectively, the “Financial
Statements”). The Financial Statements have been prepared in accordance with
United States generally accepted accounting principles (“GAAP”) applied on a
consistent basis (except as may be indicated in the notes thereto) and present
fairly in all material respects the financial position, results of operations
and cash flows of the Company at and for the respective periods indicated
(subject, in the case of the Unaudited Financial Statements, to normal year-end
adjustments and to any other adjustments described therein).

 

11



--------------------------------------------------------------------------------

(b) The Company has devised and maintained systems of internal accounting
controls with respect to the Business sufficient to provide reasonable
assurances that, in all material respects, (i) all transactions are executed in
accordance with management’s general or specific authorization, (ii) all
transactions are recorded as necessary to permit the preparation of financial
statements in conformity with GAAP and to maintain proper accountability for
items, (iii) access to their property and assets is permitted only in accordance
with management’s general or specific authorization, and (iv) recorded
accountability for items is compared with actual levels at reasonable intervals
and appropriate action is taken with respect to any differences.

(c) Except asset forth in Section 2.6(c) of the Seller Disclosure Letter, the
Company does not have any outstanding Indebtedness.

Section 2.7 No Undisclosed Material Liabilities. Except (a) for liabilities and
obligations disclosed or reserved against in the Reference Balance Sheet,
(b) for liabilities and obligations incurred in the ordinary course of business
since the date of the Reference Balance Sheet, (c) as set forth in Section 2.7
of the Seller Disclosure Letter, and (d) for liabilities and obligations (or
groups of related liabilities and obligations) (i) not required to be disclosed
on a balance sheet for the Company prepared in accordance with GAAP in a manner
consistent with the Financial Statements, and (ii) less than $500,000, the
Company has no liabilities or obligations (whether accrued, absolute,
contingent, unliquidated or otherwise, whether due or to become due and
regardless of when or by whom asserted) that would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 2.8 Absence of Certain Changes. Since the Balance Sheet Date, except as
otherwise contemplated by this Agreement, (a) the business of the Company has
been conducted in all material respects in the ordinary course of business,
(b) there has been no Material Adverse Effect and (c) the Company has not taken
any action that would, if taken after the date hereof, be prohibited or omitted
to take any action that would, after the date hereof, be required, as the case
may be, by Section 4.1.

Section 2.9 Material Contracts.

(a) Except as disclosed in Section 2.9 of the Seller Disclosure Letter, the
Company is not a party to or bound by:

(i) (A) any agreement for the employment of any officer, individual employee or
other Person on a full time, part time, or other basis, excluding any offer
letter provided to, or similar arrangement with, any employee which may be
terminated at will and without cost to the Company (other than any cost to the
Company under the Company’s general severance plans); (B) any agreement for
consulting services providing for annual compensation in excess

 

12



--------------------------------------------------------------------------------

of $50,000; or (C) any agreement relating to loans to officers, directors or
Affiliates;

(ii) any agreement under which the Company has loaned money to any other Person;

(iii) any lease or agreement under which the Company is lessee of or holds or
operates any personal property, owned by any other Person, except for any lease
of personal property under which the aggregate annual rental payments do not
exceed $25,000;

(iv) any agreement relating to Indebtedness (whether incurred, assumed,
guaranteed or secured by any asset);

(v) any joint venture, partnership, limited liability company or other similar
agreements or arrangements (including any agreement providing for joint
research, development or marketing);

(vi) any agreement or series of related agreements, including any option
agreement, relating to the acquisition or disposition of any business, capital
stock or assets of any other Person or any material real property (whether by
merger, sale of stock, sale of assets or otherwise);

(vii) any agreement that (A) materially limits the freedom of the Company to
compete in any line of business or with any Person or in any area or that would
so limit the freedom of Buyer or its Affiliates or the Company after the Closing
or (B) contains material exclusivity obligations or restrictions binding on the
Company or that would be binding on Buyer or any of its Affiliates after the
Closing;

(viii) any agreement or series of related agreements for the purchase of
materials, supplies, goods, services, equipment, Intellectual Property or other
assets (including any agreement with any Governmental Authority to obtain data
that are used by the Company to provide products and services to its customers)
that provides for aggregate payments by the Company over the remaining term of
such agreement or related agreements of $500,000 or more or under which the
Company made payments of $200,000 or more during the twelve-month period ending
on the date hereof;

(ix) any sales, distribution, agency or other similar agreement providing for
the sale by the Company of materials, supplies, goods, services, equipment or
other assets that provides for aggregate payments to the Company over the
remaining term of the agreement of $750,000 or more or

 

13



--------------------------------------------------------------------------------

under which payments of $250,000 or more were made to the Company during the
twelve-month period ending on the date hereof;

(x) any agreement relating to any interest rate, derivatives or hedging
transaction; or

(xi) any agreement (including any “take-or-pay” or keepwell agreement) under
which (A) any Person has directly or indirectly guaranteed any liabilities or
obligations of the Company or (B) the Company has directly or indirectly
guaranteed any liabilities or obligations of any other Person (in each case
other than endorsements for the purpose of collection in the ordinary course of
business).

(b) Each agreement disclosed, or required to be disclosed, in the Seller
Disclosure Letter pursuant to this Section 2.9 or Section 2.10 or 2.11 (each, a
“Material Contract”) is a valid and binding agreement of the Company (subject to
the effects of applicable bankruptcy, clarification, insolvency, fraudulent
conveyance, moratorium, sponsorship or other Laws relating to or affecting
creditors’ rights generally and to general principles of equity, whether
considered at law or in equity) and is in full force and effect, and neither the
Company nor, to the Knowledge of Seller, any other party thereto is in default
or breach in any material respect under (or is alleged to be in default or
breach in any material respect under) the terms of, or has provided or received
any notice of any intention to terminate, any such Material Contract, and, to
the Knowledge of Seller, no event or circumstance has occurred that, with notice
or lapse of time or both, would constitute an event of default thereunder or
result in a termination thereof or would cause or permit the acceleration of or
other changes of or to any right or obligation or the loss of any benefit
thereunder, except, in each case, as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. Seller has
provided to Buyer a true and complete copy of each Material Contract.

Section 2.10 Properties.

(a) Title to Assets. The Company has good and valid title to, or otherwise has
the right to use pursuant to a valid and enforceable lease, license or similar
contractual arrangement, all of its material assets (real and personal, tangible
and intangible) (collectively, the “Assets”), in each case free and clear of any
Lien other than Permitted Liens, except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

(b) Sufficiency of Assets. Except as set forth in Section 2.10(b) of the Seller
Disclosure Letter, the Assets constitute all of the material assets used in the
conduct of the Business.

(c) Owned Real Property. The Company does not own any real property.

 

14



--------------------------------------------------------------------------------

(d) Leased Real Property. Section 2.10(d) of the Seller Disclosure Letter lists
all material real property leased, subleased or otherwise occupied by the
Company (the “Leased Real Property”, and the leases, subleases and other
agreements pursuant to which such real property is leased, subleased or
otherwise occupied, the “Leases”) and sets forth the address, and the parties to
each Lease.

Section 2.11 Intellectual Property. Section 2.11 of the Seller Disclosure Letter
lists all applications and registrations for Intellectual Property owned by the
Company or its Affiliates as of the date hereof that are material to the
Business, and identifies the owner of each such application or registration for
Intellectual Property. Each of the items set forth in Section 2.11 of the Seller
Disclosure Letter and each of the unregistered Intellectual Property owned by
the Company that are material to the conduct of the business (collectively, the
“Owned Intellectual Property”) are owned free and clear of all Liens except for
Permitted Liens. To the Knowledge of Seller, (a) the Company has not received
any notice or claim since January 1, 2009 that it is infringing on or has
misappropriated the Intellectual Property rights of any Person, and (b) no
Person is infringing or misappropriating any Owned Intellectual Property in a
way that is material to the Business. The Company has not infringed,
misappropriated, or otherwise violated any Person’s Intellectual Property
rights. Section 2.11 of the Seller Disclosure Letter sets forth a complete and
correct list of all agreements pursuant to which (x) the Company permits any
Person to use any of the Owned Intellectual Property other than ordinary course,
non-exclusive licenses to its customers or (y) any Person permits the Company or
its Affiliates to use any Intellectual Property not owned by the Company that is
material to the Business (and in the case of this clause (y), identifies the
permitted user of such Intellectual Property). The Company has taken
commercially reasonable steps in accordance with normal industry practice to
protect the Owned Intellectual Property and the confidentiality of its trade
secrets. The Company maintains and implements policies (including agreements) by
which Intellectual Property developed by or for the Company by its employees or
independent contractors constitutes works-made-for-hire or that effectively
assigns to the Company all rights therein and by which its employees or
independent contractors are required to protect the confidentiality of its
confidential information. Except as set forth in Section 2.11 of the Seller
Disclosure Letter, no Affiliate of the Company owns or licenses any material
Intellectual Property that is used in the Business. To the Knowledge of Seller,
the Company has not experienced any incident in which personal information was
or may have been stolen or improperly accessed or used. Except as set forth in
Section 2.11 of the Seller Disclosure Letter, none of the software, computer
hardware, or computer systems that are used by the Company has experienced a
failure or critical error in the past two years that has caused a Loss,
disruption or interruption that was material to the Business.

Section 2.12 Litigation. There is no (and, during the preceding two years from
the date hereof, there has been no) Litigation pending or, to the Knowledge of
Seller, threatened against or affecting the Company, and there are no settlement
agreements or

 

15



--------------------------------------------------------------------------------

similar written agreements with any Governmental Authority and no outstanding
orders, judgments, stipulations, decrees, injunctions, determinations or awards
issued by any Governmental Authority against or affecting the Company, except,
in each case, as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

Section 2.13 Compliance with Laws; Licenses and Permits.

(a) The Company is in compliance, and for the past two years has complied, with
all applicable laws, statutes, ordinances, rules, regulations, judgments,
injunctions, orders and decrees (“Laws”) and, to the Knowledge of Seller, is not
under investigation with respect to any violation of any applicable Laws,
except, in each case, as would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.

(b) The Company has all licenses, franchises, permits, certificates, approvals
or other similar authorizations issued by applicable Governmental Authorities
and affecting, or relating to, the Assets or the operation of the Business (the
“Permits”), except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. The Permits are valid and in full
force and effect, the Company is not in default under the Permits and none of
the Permits will be terminated as a result of the transactions contemplated
hereby, except, in each case, as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.

(c) Seller makes no representation or warranty in this Section 2.13 with respect
to Litigation matters, environmental matters, employee benefit matters or Tax
matters, which matters are exclusively addressed in Section 2.12, Section 2.14,
Section 2.16 and Section 2.17, respectively.

Section 2.14 Environmental Matters.

(a) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect:

(i) the Company is, and for the past two years has been, in compliance with all
applicable Environmental Laws and is in possession of, and in compliance with,
all Permits required under applicable Environmental Laws;

(ii) the Company has not received from any Governmental Authority any notice of
violation or alleged violation of any Environmental Law, other than any such
violation or alleged violation that has been resolved or for which there are no
additional obligations;

 

16



--------------------------------------------------------------------------------

(iii) no Litigation is pending or, to the Knowledge of Seller, threatened
against the Company arising under any Environmental Law; and

(iv) the Company has not released Hazardous Substances into the air, soil or
groundwater at, under or from the Leased Real Property, which requires
investigation or remediation by the Company under applicable Environmental Laws.

(b) Notwithstanding any of the representations and warranties contained
elsewhere in this Agreement, the representations and warranties contained in
this Section 2.14 are the sole and exclusive representations made by Seller
relating to matters arising under Environmental Laws.

Section 2.15 Employees, Labor Matters, etc. The Company is not a party to or is
otherwise bound by any collective bargaining agreement, and there are no labor
unions or other organizations or groups representing, purporting to represent or
attempting to represent any employees employed by the Company. Except as would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, there is no pending or, to the Knowledge of Seller, threatened
strike, slowdown, picketing or work stoppage by, or lockout of, or other similar
labor activity or organizing campaign with respect to, any employees of the
Company. Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, the Company is in compliance, and
for the past two years has complied, with all applicable Laws respecting labor,
employment, fair employment practices, terms and conditions of employment,
employee classification and wages and hours.

Section 2.16 Employee Benefit Plans and Related Matters; ERISA.

(a) Disclosure. Section 2.16(a) of the Seller Disclosure Letter lists all
material Company Benefit Plans. With respect to each Company Benefit Plan,
Seller has made available to Buyer complete and correct copies of each such
Company Benefit Plan that is maintained or sponsored by the Company solely for
the benefit of current or former employees of the Company with any amendments
thereto.

(b) Qualification. Each Company Benefit Plan intended to be qualified under
section 401(a) of the Code, and the trust forming a part thereof, has received a
favorable determination letter from the IRS and, to the Knowledge of Seller,
there are no existing circumstances or events that could reasonably be expected
to result in any revocation of, or a change to, such determination letter or
that could adversely affect the qualified status of such Company Benefit Plan.
Except as would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, each Company Benefit Plan has been maintained,
funded, and operated in accordance with its terms and in compliance with
applicable Law.

 

17



--------------------------------------------------------------------------------

(c) Liability; Compliance.

(i) No liability under Title IV of ERISA has been or is reasonably expected to
be incurred by the Company or any ERISA Affiliate (other than periodic premiums,
all of which have been paid prior to the due date thereof). The Company does not
have any current or potential liability or obligation (i) under or with respect
to any “defined benefit plan” (within the meaning of section 3(35) of ERISA) or
any “multiemployer plan” (within the meaning of section 3(37) of ERISA) ,
(ii) for the provision of any post-termination or post-employment welfare or
welfare-type benefits to any Person, or (iii) on account of at any time being
considered a single employer under section 414 of the Code with any other
Person. Except as would not result in a material liability to the Company, the
Company and the ERISA Affiliates have complied and are in compliance with the
requirements of section 4980B of the Code.

(ii) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (A) other than routine claims for
benefits, there are no pending or, to the Knowledge of Seller, threatened claims
by or on behalf of any participant in any of the Company Benefit Plans, or
otherwise involving any Company Benefit Plan or the assets of any Company
Benefit Plan; and (B) none of the Company Benefit Plans is presently under audit
or examination (nor has notice been received of a potential audit or
examination) by the IRS, the Department of Labor, or any other Governmental
Authority, domestic or foreign.

(iii) Neither the Company nor any ERISA Affiliate contributes to a Multiemployer
Plan or a “multiple employer plan” within the meaning of section 4063 or 4064 of
ERISA.

(iv) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, the execution, delivery and
performance of this Agreement by the Company and the consummation by the Company
of the transactions contemplated by this Agreement will not (alone or in
combination with any other event) result in an increase in the amount of
compensation or benefits or the acceleration of the vesting or timing of payment
of any compensation or benefits payable to or in respect of any current or
former employee, officer, director or independent contractor of the Company or
any increased or accelerated funding obligation with respect to any Company
Benefit Plan. Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect no payment or deemed payment by the
Company will arise or be made as a result (alone or in combination with any
other event) of the execution, delivery and performance of this Agreement by the
Company, or the consummation by the Company of the transactions contemplated

 

18



--------------------------------------------------------------------------------

by this Agreement, that would not be deductible pursuant to section 280G of the
Code.

(d) The long-term disability plan in which employees of the Company participate
provides that an employee is eligible for benefits thereunder (assuming
eligibility requirements are otherwise met) regardless of the employee’s
employment status after the date on which they become eligible for benefits
thereunder.

Section 2.17 Tax Matters. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect:

(a) Classification. The Company is and since December 29, 2005 has been validly
classified as a disregarded entity for U.S. federal income tax purposes pursuant
to Treasury Regulation Section 301.7701-2(c)(2)(i).

(b) Filing and Payment. All Tax Returns required to be filed by, on behalf of or
with respect to the Company, its assets or its operations have been duly and
timely filed and are complete and correct. All Taxes (whether or not reflected
on such Tax Returns) required to be paid with respect to, or that could give
rise to a Lien on the Assets of, the Company have been duly and timely paid. All
Taxes required to be withheld by the Company have been duly and timely withheld,
and such withheld Taxes have been either duly and timely paid to the proper
Governmental Authority or properly set aside in accounts for such purpose.

(c) Procedure and Compliance. (i) No written agreement waiving or extending, or
having the effect of waiving or extending, the statute of limitations or the
period of assessment or collection of any Taxes with respect to the Company
which statute or period has not expired, and no written power of attorney with
respect to any such Taxes that remains in effect, has been filed or entered into
with any Governmental Authority; (ii) the time for filing any Tax Return with
respect to the Company has not been extended to a date later than the date of
this Agreement; (iii) no Taxes with respect to the Company are under audit,
examination or investigation by any Governmental Authority; and (iv) no
Governmental Authority has asserted in writing any deficiency, claim or issue
with respect to Taxes or any adjustment to Taxes against the Company with
respect to any taxable period for which the period of assessment or collection
remains open.

(d) Closing Agreements and Consolidation. The Company (i) is not and since
December 31, 2005 has not been a member of any affiliated, consolidated,
combined or unitary group for purposes of filing Tax Returns on net income and
(ii) does not have any liability for the Taxes of any other Person under
Treasury Regulation Section 1.1502-6 or any similar provision of state, local or
foreign law, as a transferee or successor or by contract (other than any
commercial agreement a principal purpose of which is not Taxes).

 

19



--------------------------------------------------------------------------------

(e) Listed Transactions. The Company has not participated in a “listed
transaction” within the meaning of Treasury Regulations Section 1.6011-4(c)
within the last five years.

(f) For any state, local, or foreign Tax with respect to which the acquisition
of interests in the Company is not treated as an asset acquisition, the Company
will not be required to include any material item or amount of income in, or
exclude any material item or amount of deduction from, taxable income for any
taxable period (or portion thereof) ending after the Closing Date as a result of
(i) any change in method of accounting for a taxable period (or portion thereof)
ending on or prior to the Closing Date; (ii) any “closing agreement,” as
described in Section 7121 of the Code (or any similar provision of state, local
or foreign income Tax law); (iii) any prepaid amount received on or prior to the
Closing Date (other than amounts prepaid in the ordinary course of business
consistent with past practice); (v) any installment sale or open transaction
disposition made on or prior to the Closing Date; or (vi) any state, local, or
foreign Tax analogue of an election under Section 108(i) of the Code.

(g) Except as would not to result in a material liability to the Company, each
contract, arrangement, or plan of the Company that is a “nonqualified deferred
compensation plan” (as defined for purposes of Code Section 409A(d)(1)) is in
documentary and operational compliance with Code Section 409A and the applicable
guidance issued thereunder. Neither the Company nor any of its Subsidiaries has
any indemnity obligation for any Taxes imposed under Section 4999 or 409A of the
Code.

Section 2.18 Insurance. Section 2.18 of the Seller Disclosure Letter sets forth
each current property and liability insurance policy acquired directly by and in
the name of the Company. Each such policy is in full force and effect (and all
premiums due and payable thereon have been paid in full on a timely basis), and
no written notice of cancellation, termination or revocation or other written
notice that any such insurance policy is no longer in full force or effect or
that the issuer of any policy is not willing or able to perform its obligations
thereunder has been received by Seller or the Company.

Section 2.19 Finders’ Fees. Except for Bank of America Merrill Lynch, whose fees
and expenses will be paid by Seller, there is no investment banker, broker,
finder or other intermediary retained by or authorized to act on behalf of
Seller or the Company who might be entitled to any fee or commission from Buyer
or any of its Affiliates (including, after the Closing, the Company) upon
consummation of the transactions contemplated hereby.

Section 2.20 Customers and Vendors. Section 2.20 of the Seller Disclosure Letter
sets forth (a) a list of the Company’s top 15 customers (by volume of sales to
such customers) and (b) a list of the Company’s top 10 vendors (by volume of
purchases from such vendors), for the fiscal year ended September 30, 2010.
Since the Balance Sheet Date, to the Knowledge of Seller, the Company has not
received any notice from any

 

20



--------------------------------------------------------------------------------

such customer to the effect that such customer will stop or materially decrease
the rate of, or seek to materially reduce the price it will pay for, purchases
from the Company. Since the Balance Sheet Date, to the Knowledge of Seller, the
Company has not received any notice from any such vendor to the effect that such
vendor will stop or materially change the price of supplying materials, products
or services to the Company, or will materially restrict the Company’s rights to
use such materials, products or services.

Section 2.21 Related Party Transactions. Section 2.21 of the Seller Disclosure
Letter sets forth the categories of Related Party Transactions since
September 30, 2009 that have generated material revenue for or resulted in
material expenses incurred by the Company. Except as set forth on Section 2.21
of the Seller Disclosure Letter, from and after the Closing Date, the Company
shall have no obligation to engage in any Related Party Transaction and shall
not be bound by any agreement or commitment with respect to any Related Party
Transaction. Except as set forth and described in Section 2.21 of the Seller
Disclosure Letter, none of the assets, tangible or intangible, or the properties
that are used by the Company are owned by any Related Party, and no Related
Party has any interest in any assets, tangible or intangible, or properties that
are used by the Company.

Section 2.22 Closing Date. Each of the representations and warranties contained
in this Article 2 will be true and correct as of the Closing Date as though then
made (except for representations that are as of a specific date, which
representations shall be true and correct as of such date).

Section 2.23 No Other Representations and Warranties; Schedules. None of Seller,
any of its Affiliates or any of their respective officers, employees, agents or
representatives makes or has made any express or implied representation or
warranty on behalf of Seller other than those expressly set forth in this
Article 2. Disclosure of any fact or item in any Section of the Seller
Disclosure Letter referenced by a particular paragraph or section in this
Article 2 shall be deemed to be disclosed with respect to each other paragraph
or section of this Article 2, whether or not a specific cross-reference appears,
to the extent the relevance of such fact or item to such other paragraph or
section is reasonably apparent. Disclosure of any fact or item in any Section of
the Seller Disclosure Letter shall not necessarily mean that such item or fact
is material to the business or financial condition of the Company.

ARTICLE 3

Representations and Warranties of Buyer

Buyer represents and warrants to Seller as follows:

Section 3.1 Corporate Status. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.

 

21



--------------------------------------------------------------------------------

Section 3.2 Corporate and Governmental Authorization.

(a) Each Buyer Party has all requisite corporate power and authority to execute
and deliver this Agreement and the Ancillary Agreements, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and the Ancillary Agreements by each Buyer Party, the performance of each Buyer
Party’s obligations hereunder and thereunder and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite corporate action of each Buyer Party. Each Buyer Party has duly
executed and delivered this Agreement and on the Closing Date will have duly
executed and delivered the Ancillary Agreements. This Agreement constitutes, and
each such Ancillary Agreement when so executed and delivered will constitute,
the legal, valid and binding obligations of each Buyer Party, enforceable
against each Buyer Party in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, fraudulent conveyance, moratorium, receivership or similar Laws
relating to or affecting creditors’ rights generally and by general principles
of equity (whether considered at law or in equity).

(b) The execution, delivery and performance of this Agreement and the Ancillary
Agreements by each Buyer Party, and the consummation of the transactions
contemplated hereby and thereby, require no consent or other action by or in
respect of, or filing with, any Governmental Authority other than (i) compliance
with any applicable requirements of the HSR Act and (ii) any actions or filings
under Laws the absence of which would not be, individually or in the aggregate,
materially adverse to Buyer or Buyer Parent or materially impair the ability of
Buyer and Buyer Parent to consummate the transactions contemplated hereby or
thereby.

Section 3.3 Non-Contravention. The execution and delivery of this Agreement and
the Ancillary Agreements by each Buyer Party, and the performance of its
obligations hereunder and thereunder do not (a) conflict with or result in any
violation or breach of any provision of any of the Organizational Documents of
such Buyer Party, (b) assuming compliance with the matters referred to in
Section 3.2(b), conflict with or result in any violation or breach of any
provision of any applicable Law or (c) require any consent or other action by
any Person under any provision of any material agreement or other instrument to
which Buyer or Buyer Parent is a party.

Section 3.4 Sufficiency of Funds. Buyer has delivered to Seller a true and
complete fully executed copy of the commitment letter, dated as of the date
hereof among Buyer and Goldman Sachs Bank USA, Bank of America, N.A., and
Merrill Lynch, Pierce, Fenner & Smith Incorporated (the “Lenders”), and
including all exhibits, schedules and annexes thereto in effect as of the date
of this Agreement (the “Financing Letter”), pursuant to which and subject to the
terms and conditions thereof the Lenders have agreed and committed to provide
the debt financing set forth therein (the

 

22



--------------------------------------------------------------------------------

“Financing”). The Financing Letter has not been amended, restated or otherwise
modified or waived prior to the date of this Agreement and the respective
commitments contained in the Financing Letter have not been withdrawn, modified
or rescinded prior to the date of this Agreement. The Financing Letter is in
full force and effect and constitutes the legal, valid and binding obligation of
each of Buyer and, to the knowledge of Buyer, the other parties thereto. There
are no conditions precedent or contingencies relating to the funding of the full
amount of the Financing, other than as expressly set forth in the Financing
Letter. Without limitation of the foregoing, neither the fee letter entered into
in connection with the Financing Letter (the “Fee Letter”) nor any other
agreement ancillary thereto contains any direct or indirect condition precedent
to the funding of the Financing. The net proceeds of the Financing, together
with other financial resources of Buyer, will, in the aggregate, be sufficient
for the satisfaction of all of Buyer’s obligations under this Agreement,
including the payment of the Purchase Price, and of all fees and expenses
reasonably expected to be incurred by Buyer in connection herewith. As of the
date of this Agreement, (i) no event has occurred which would constitute a
breach or default (or an event which with notice or lapse of time or both would
constitute a default) or a failure to satisfy a condition precedent, in each
case, on the part of Buyer under the Financing Letter or, to the knowledge of
Buyer, any other party to the Financing Letter and (ii) Buyer does not have
knowledge that the Financing or any other funds necessary for the satisfaction
of all of Buyer’s obligations under this Agreement and the payment of all fees
and expenses reasonably expected to be incurred by Buyer in connection herewith
will not be available to Buyer on the Closing Date. Buyer has fully paid all
commitment fees or other fees required to be paid prior to the date of this
Agreement pursuant to the Financing Letter.

Section 3.5 Solvency. Immediately after giving effect to the consummation of the
transactions contemplated by this Agreement (including the Financing), Buyer and
its subsidiaries will be Solvent. For purposes of this Section 3.5, “Solvent”
means, with respect to any Person, that:

(a) the fair saleable value (determined on a going concern basis) of the assets
of such Person shall be greater than the total amount of such Person’s
liabilities (including all liabilities, whether or not reflected in a balance
sheet prepared in accordance with GAAP and whether direct or indirect, fixed or
contingent, secured or unsecured, disputed or undisputed);

(b) such Person shall be able to pay its debts and obligations in the ordinary
course of business as they become due; and

(c) such Person shall have adequate capital to carry on its businesses and all
businesses in which it is about to engage.

Section 3.6 Purchase for Investment. Buyer is purchasing the Interests for
investment for its own account and not with a view to, or for sale in connection
with, any

 

23



--------------------------------------------------------------------------------

distribution thereof. Buyer (either alone or together with its advisors) has
sufficient knowledge and experience in financial and business matters so as to
be capable of evaluating the merits and risks of its investment in the Interests
and is capable of bearing the economic risks of such investment. Buyer
acknowledges that the Interests have not been registered under the Securities
Act or any state securities Laws, and agrees that the Interests may not be sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
without registration under the Securities Act, except pursuant to an exemption
from such registration available under the Securities Act, and without
compliance with foreign securities Laws, in each case, to the extent applicable.

Section 3.7 Litigation. There is no Litigation pending against, or, to the
Knowledge of Buyer, threatened against or affecting, Buyer before any court or
arbitrator or any Governmental Authority which in any manner challenges or seeks
to prevent, enjoin, alter or materially delay the transactions contemplated by
this Agreement.

Section 3.8 Finders’ Fees. There is no investment banker, broker, finder or
other intermediary retained by or authorized to act on behalf of Buyer who might
be entitled to any fee or commission from Seller or any of its Affiliates upon
consummation of the transactions contemplated by this Agreement.

Section 3.9 Closing Date. Each of the representations and warranties contained
in this Article 3 will be true and correct as of the Closing Date as though then
made (except for representations that are as of a specific date, which
representations shall be true and correct as of such date).

Section 3.10 No Additional Representations; Inspection.

(a) Notwithstanding anything contained in Article 2 or any other provision of
this Agreement or the Seller Disclosure Letter, Buyer acknowledges and agrees
that none of Seller or any of its Affiliates is making or has made any
representation or warranty whatsoever, express or implied, including any implied
warranty of merchantability or suitability, as to the Company or the Assets,
other than the representations and warranties expressly set forth in Article 2,
and that the Company, the Business and the Assets are being sold “as is” and
“where is,” except for the representations and warranties expressly set forth in
Article 2. In addition, Buyer acknowledges and agrees that any cost estimates,
projections and predictions contained or referred to in the materials that have
been provided or made available to Buyer by or on behalf of Seller are not and
shall not be deemed to be representations or warranties of Seller or any of its
Affiliates.

(b) Buyer acknowledges and agrees that it (i) has made its own inquiry and
investigations into and, based thereon, has formed an independent judgment
concerning the Company, the Business and the Assets, (ii) has been provided with
access to information, documents and other materials relating to the Company,
the Business and the Assets and (iii) has been provided an opportunity to ask
questions of Seller with

 

24



--------------------------------------------------------------------------------

respect to such information, documents and other materials. Buyer further
acknowledges and agrees that none of Seller or any of its Affiliates has made
any representations or warranties, express or implied, as to the accuracy or
completeness of such information, documents and other materials other than the
representations and warranties contained in this Agreement.

(c) None of Buyer, any of its Affiliates or any of their respective officers,
employees, agents or representatives makes or has made any express or implied
representation or warranty on behalf of Buyer other than those expressly set
forth in this Article 2.

ARTICLE 4

Certain Covenants

Section 4.1 Conduct of the Business. From the date hereof until the Closing,
except as otherwise expressly required by this Agreement, the Ancillary
Agreements or as set forth in Section 2.8 or 4.1 of the Seller Disclosure Letter
or otherwise requested or consented to in writing by Buyer, Seller shall cause
the Company to conduct the Business in the ordinary course consistent with past
practice, and Seller shall not permit the Company to:

(a) amend its certificate of formation or limited liability company agreement or
take or authorize any action to wind up its affairs or dissolve;

(b) (i) amend any Company Benefit Plan in any material respect (other than where
such amendment is generally applicable to employees of Seller and its
Affiliates); (ii) establish any new arrangement that would (if it were in effect
on the date hereof) constitute a Company Benefit Plan or (iii) take any action
to increase the rate of compensation of its employees or officers (other than
customary increases to base wages or salaries, including normal annual
performance reviews, consistent with past practice), other than, in each case,
to the extent required under any Company Benefit Plan or by applicable Law;

(c) issue or sell any equity interests of the Company, or issue, sell or grant
any options, warrants or rights to purchase or subscribe to, enter into any
arrangement or contract with respect to the issuance or sale of, or redeem or
repurchase any equity interests of the Company or make any changes (by
combination, reorganization or otherwise) in the capital structure of the
Company;

(d) (i) sell, assign, transfer, abandon or license any of its Assets (except in
the ordinary course of business), or (ii) pledge, encumber or grant any Lien
(other than a Permitted Lien) on any of its Assets;

 

25



--------------------------------------------------------------------------------

(e) make any material change to its accounting policies or practices, except as
required by GAAP or applicable Law;

(f) file any amended Tax Return, enter into any closing agreement, settle any
claim or assessment with respect to Taxes, surrender any right to claim a
refund, offset or other reduction in liability with respect to Taxes, consent to
any extension or waiver of the limitations period applicable to any claim or
assessment with respect to Taxes, in each case if such action would reasonably
be expected to result in a material increase in the Tax liability of the Company
for any Tax period or portion thereof beginning after the Closing Date;

(g) merge or consolidate with any other Person;

(h) enter into, assume, amend or terminate any Material Contract or any
agreement that would be a Material Contract, other than Material Contracts
renewed or amended in the ordinary course of business;

(i) incur any Indebtedness, other than trade accounts payable incurred in the
ordinary course of business consistent with past practice;

(j) make any capital expenditures or commitments for capital expenditures, other
than in the ordinary course of business consistent with past practice or
pursuant to the Company’s current capital expenditures budget previously
delivered to Buyer;

(k) forgive, cancel or compromise any material debt or claim, or waive or
release any right of material value;

(l) fail to pay or satisfy when due any material liability of the Company (other
than any such liability that is being contested in good faith);

(m) settle or compromise any Litigation;

(n) make any loans to or investments in any Person; or

(o) agree or commit to do any of the foregoing.

Section 4.2 Access to Information; Confidentiality; Books and Records.

(a) From the date hereof until the Closing, Seller shall (i) give Buyer, its
counsel, financial advisors, auditors and other authorized representatives
reasonable access to the offices, properties, books and records of the Company,
(ii) furnish to Buyer, its counsel, financial advisors, auditors and other
authorized representatives such financial, Tax and operating data and other
information relating to the Company as such Persons may reasonably request and
(iii) instruct the employees, counsel and financial advisors of Seller and
Seller’s Affiliates to cooperate with Buyer, in each case solely in

 

26



--------------------------------------------------------------------------------

connection with Buyer’s preparation to integrate the Company into Buyer’s
organization following the Closing.

(b) From and after the Closing, until the later of the sixth anniversary thereof
and the expiration of the applicable statute of limitations, Seller shall, and
Buyer shall cause the Company to, promptly afford the other party and its
respective agents (i) reasonable access to their respective books and records,
information, employees and auditors with respect to periods or occurrences prior
to the Closing Date, to the extent reasonably necessary or useful for the party
requesting such access and (ii) such other assistance as may reasonably be
requested in connection with the preparation of any Tax Return, audit (including
any audit or other examination by a taxing authority), investigation, dispute or
Litigation (including any judicial or administrative proceeding relating to
Taxes); provided that (x) the party requesting such access or assistance agrees
to reimburse the other party promptly for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with any such request,
and (y) such access or assistance does not interfere unreasonably with the
conduct of the Business or any other business of the party granting such access
or assistance. Notwithstanding the foregoing, this Section 4.2(b) shall not
apply to requests relating to Litigation (including claims pursuant to Article 7
hereof) between the Buyer and Seller or their respective Affiliates.

(c) Anything to the contrary in Section 4.2(a) or Section 4.2(b)
notwithstanding, (i) access rights pursuant to Section 4.2(a) or Section 4.2(b)
shall be exercised in such manner as not to interfere unreasonably with the
conduct of the Business or any other business of the party granting such access,
(ii) the party granting access may withhold any document (or portions thereof)
or information (A) that is subject to the terms of the a non disclosure
agreement with a third party, (B) that, as reasonably determined by such party’s
counsel, constitutes privileged attorney client communications or attorney work
product and the transfer of which, or the provision of access to which, as
reasonably determined by such party’s counsel, constitutes a waiver of any such
privilege or (C) if the provision of access to such document (or portion
thereof) or information, as reasonably determined by such party’s counsel, would
conflict with applicable Laws and (iii) neither Seller nor any of its Affiliates
or representatives shall have any obligation to provide Buyer or its
representatives access to (A) any U.S. federal, state, local or foreign Tax
Return filed by Seller or any of its Affiliates other than (I) stand-alone Tax
Returns for the Company, and (II) pro forma Tax Returns (including any
supporting work papers) of the Company for any Tax Return in which the Company
has joined with the Seller or any of its Affiliates in filing a consolidated,
combined, group or unitary Tax Return (excluding any such Tax Return in which
the acquisition of Interests hereunder is treated as an asset acquisition), if
any, or (B) access to any individual personnel or payroll records to the extent
not relating to the Company.

(d) All information provided to Buyer pursuant to this Section 4.2 prior to the
Closing shall be held by Buyer as Evaluation Material (as defined in the
Confidentiality

 

27



--------------------------------------------------------------------------------

Agreement, dated as of February 23, 2011, between Altegrity, Inc. and Buyer
Parent (the “Confidentiality Agreement”)) and shall be subject to the
Confidentiality Agreement, the terms of which are incorporated herein by
reference. From and after the Closing: (i) Seller, on the one hand, and Buyer,
on the other hand, shall, and shall cause their respective Affiliates and
representatives to, maintain in confidence this Agreement and the Ancillary
Agreements and any written, oral or other information related to the negotiation
hereof and thereof, (ii) Seller shall, and shall cause its respective Affiliates
and representatives to, maintain in confidence any written, oral or other
information relating to the Company obtained (A) by virtue of Seller’s ownership
of the Company prior to the Closing or (B) from Buyer or its Affiliates,
including the Company, following the Closing, and (iii) Buyer shall, and shall
cause its Affiliates and representatives to, maintain in confidence any written,
oral or other information of or relating to Seller (other than information
relating to the Company) obtained by virtue of Buyer’s ownership of the Company
from and after the Closing, except, in each case, to the extent that the
applicable party is required to disclose such information by judicial or
administrative process or pursuant to applicable Law or such information can be
shown to have been in the public domain through no fault of the applicable
party.

(e) Subject to Section 4.2(d), Seller and its Affiliates shall have the right to
retain copies of all books, data, files, information and records in any media
(including, for the avoidance of doubt, Tax Returns and other information and
documents relating to Tax matters) of the Company relating to periods ending on
or prior to the Closing Date (i) relating to information (including employment
and medical records) regarding the Company Employees, (ii) as may be required by
any Governmental Authority, including pursuant to any applicable Law or
regulatory request or (iii) as may be necessary for Seller or its Affiliates to
perform their respective obligations pursuant to this Agreement or any of the
Ancillary Agreements, in each case subject to compliance with Section 4.2(d) and
all applicable Laws. Buyer agrees that, with respect to all original books,
data, files, information and records of the Company existing as of the Closing
Date, it will (x) comply in all material respects with all applicable Laws
relating to the preservation and retention of records, (y) apply preservation
and retention policies that are no less stringent than those generally applied
by Buyer to its own books and records and (z) for at least six years after the
Closing Date or until the expiration of the applicable statute of limitations in
the case of any materials related to Taxes, preserve and retain all such
original books, data, files, information and records and thereafter dispose of
such original books, data, files, information and records only after it shall
have given Seller ninety days’ prior written notice of such disposition and the
opportunity (at Seller’s expense) to remove and retain such information.

Section 4.3 Governmental Approvals; Third Party Consents.

(a) Seller and Buyer shall cooperate and use commercially reasonable efforts
(i) to make, in the most expeditious manner practicable, all filings and
applications with

 

28



--------------------------------------------------------------------------------

and to, and obtain all licenses, permits, consents, approvals, authorizations,
qualifications and orders of, applicable Governmental Authorities to consummate
the transactions contemplated by this Agreement and (ii) to obtain consents from
other Persons, if any, listed on Section 2.3 of the Seller Disclosure Letter. In
furtherance of the foregoing, Buyer agrees to provide such information as to
financial capability, resources and creditworthiness as may be reasonably
requested by any Person whose consent or approval is sought hereunder.

(b) In furtherance of the provisions set forth in Section 4.3(a), Seller and
Buyer shall (i) file or cause to be filed as promptly as practicable, but in no
event later than ten Business Days following the execution and delivery of this
Agreement, with the United States Federal Trade Commission (the “FTC”), the
United States Department of Justice (the “DOJ”) and any other applicable
Governmental Authority all notification and report forms that may be required
for the transactions contemplated hereby and thereafter provide as promptly as
practicable any supplemental information requested in connection therewith
pursuant to the HSR Act and (ii) include in each such filing, notification and
report form referred to in the immediately preceding clause (i) a request for
early termination or acceleration of any applicable waiting or review periods.
In connection therewith, Seller and Buyer shall (i) furnish to the other party
such necessary information and reasonable assistance as the other party may
reasonably request in connection with its preparation of any filing or
submission that is necessary under the HSR Act, (ii) subject to applicable Laws,
provide the other party with a draft of any filing or submission and a
reasonable opportunity to review such draft before making or causing to be made
such filing or submission, and consider in good faith the views of such other
party regarding such filing or submission, (iii) not extend any applicable
waiting or review periods or enter into any agreement with a Governmental
Authority to delay or not to consummate the transactions contemplated hereby to
be consummated on the Closing Date, except with the prior written consent of the
other party, (iv) not have any substantive contact with any Governmental
Authority in respect of any filing or proceeding contemplated by this
Section 4.3(b) unless they have engaged in prior consultation with the other
party and, to the extent permitted by such Governmental Authority, given the
other party the opportunity to participate and (v) keep each other apprised of
the status of any communications with, and any inquiries or requests for
additional information from, the FTC, the DOJ and any other applicable
Governmental Authority. Buyer further agrees to take any action to avoid or
eliminate each and every impediment that may be asserted by any Governmental
Authority with respect to the transactions contemplated by this Agreement so as
to enable the Closing to occur as soon as reasonably possible, including (A) the
prompt use of its best efforts to avoid the entry of, or to effect the
dissolution of, any permanent, preliminary or temporary injunction or other
order, decree, decision, determination or judgment that would delay, restrain,
prevent, enjoin or otherwise prohibit consummation of the transactions
contemplated by this Agreement, including (1) the defense through litigation on
the merits of any claim asserted in any court, agency or other proceeding by any
Person, including any Governmental Authority, seeking to delay,

 

29



--------------------------------------------------------------------------------

restrain, prevent, enjoin or otherwise prohibit consummation of such
transactions, (2) the proffer and agreement by Buyer of its willingness to sell,
lease, license or otherwise dispose of, or hold separate pending such
disposition, and promptly to effect the sale, lease, license, disposal and
holding separate of, such assets, rights, product lines, categories of assets or
businesses or other operations or interests therein of Buyer or any of its
subsidiaries (including, after the Closing, the Company) (and the entry into
agreements with, and submission to orders of, the relevant Governmental
Authority giving effect thereto) no later than 60 days from the date of this
Agreement and (3) the proffer and agreement by Buyer of its willingness to take
such other actions, and promptly to effect such other actions (and the entry
into agreements with, and submission to orders of, the relevant Governmental
Authority giving effect thereto) no later than sixty days from the date of this
Agreement, in each case if such action should be reasonably necessary or
advisable to avoid, prevent, eliminate or remove the actual, anticipated or
threatened (x) commencement of any proceeding in any forum or (y) issuance of
any order, decree, decision, determination or judgment that would delay,
restrain, prevent, enjoin or otherwise prohibit consummation of the transactions
contemplated by this Agreement by any Governmental Authority and (B) the prompt
use of its best efforts to take, in the event that any permanent, preliminary or
temporary injunction, decision, order, judgment, determination or decree is
entered or issued, or becomes reasonably foreseeable to be entered or issued, in
any proceeding or inquiry of any kind that would make consummation of the
transactions contemplated by this Agreement in accordance with its terms
unlawful or that would delay, restrain, prevent, enjoin or otherwise prohibit
consummation of the transactions contemplated by this Agreement, any and all
steps (including the appeal thereof and the posting of a bond) necessary to
resist, vacate, modify, reverse, suspend, prevent, eliminate or remove such
actual, anticipated or threatened injunction, decision, order, judgment,
determination or decree so as to permit such consummation on a schedule as close
as possible to that contemplated by this Agreement. Nothing in this
Section 4.3(b) shall obligate Buyer to agree to any divestitures or other remedy
not conditioned on the consummation of the Closing.

(c) Anything to the contrary in this Agreement notwithstanding, nothing herein
shall obligate or be construed to obligate either party or any of their
respective Affiliates to make, or to cause to be made, any payment or credit
support arrangement to any third party in order to obtain the consent or
approval of such third party under any Material Contract (other than in the case
of Buyer, unsecured guarantees of Buyer or Buyer Parent). With respect to any
Material Contract for which any consent has not been obtained prior to the
Closing, (i) Seller, on the one hand, and Buyer, on the other hand, shall each
use commercially reasonable efforts to obtain any such consent after the Closing
until either such consent has been obtained or Seller and Buyer jointly
determine, in good faith, that such consent cannot reasonably be obtained and
(ii) Seller shall use commercially reasonable efforts to provide Buyer with the
same benefits arising under such Material Contract, including performance by
Seller (through Buyer as agent if

 

30



--------------------------------------------------------------------------------

legally and commercially feasible), provided that Buyer shall provide Seller
with such access to the premises, books and records and personnel of Buyer as is
reasonably necessary to enable Seller to perform its obligations under such
Material Contract, and Buyer shall pay or satisfy the corresponding liabilities
and other obligations for the enjoyment of such benefits.

Section 4.4 Further Assurances. From time to time after the Closing Date, at the
request of another party, without further consideration and at the expense of
the party so requesting, each of the parties shall execute and deliver to such
requesting party, or shall cause to be executed and delivered to such requesting
party, such additional instruments or documents, and shall take or cause to be
taken such other action, as such requesting party may reasonably request in
order to consummate more effectively the transactions contemplated hereby.

Section 4.5 Employees and Employee Benefits.

(a) Effective immediately prior to the Closing, Seller shall assume the
sponsorship of and shall assume, retain and discharge all liabilities and
obligations at any time arising under or in connection with or relating to any
Company Benefit Plan, except (i) to the extent reflected as a liability in
Closing Working Capital and (ii) for those agreements specified as the “Retained
Severance Agreements” in Section 2.16(a) of the Seller Disclosure Schedule.
Seller and its Affiliates, including through policies of insurance, shall assume
and retain, and shall indemnify Buyer and its Affiliates from and against,
(x) all liabilities, obligations and commitments relating to long-term
disability benefits of any current or former employee of the Company (i) who is
receiving or entitled to receive long-term disability benefits on the Closing
Date or (ii) who, as of the Closing Date, is receiving or entitled to receive
short-term disability benefits and who subsequently becomes entitled to receive
long-term disability benefits on or following the Closing, and (y) any breach of
the representation contained in Section 2.16(d). Effective as of the Closing
Date, Seller shall cause all Company employees who are participants in the
Company’s 401(k) plan to be fully vested in their accrued benefits under such
401(k) plan, and Seller shall make on behalf of such employees all employer
matching and profit sharing contributions required to be made in respect of
service through the Closing Date. Seller shall take all steps necessary to cause
the 401(k) plan in which Company Employees participate to distribute for
rollover (or transfer as part of a direct rollover), at the election of the
participating Company Employee, any promissory note evidencing a loan of such
Company employee under such 401(k) plan, and Buyer shall cause Buyer’s 401(k)
plan to accept any such rollovers, including such promissory notes.

(b) For a period beginning on the Closing Date and continuing thereafter for
twelve (12) consecutive months (the “Continuation Period”), Buyer shall provide,
or shall cause the Company and its Affiliates to provide, employees of the
Company as of the Closing who continue employment with the Company following the
Closing (the “Company Employees”) with (i) compensation (including but not
limited to rates of

 

31



--------------------------------------------------------------------------------

annual base salary or wage level and annual cash bonus opportunities, to the
extent applicable, but not including any equity-based compensation) that is
substantially comparable in the aggregate to that provided to such Company
Employees by the Company or any of its Affiliates on the date hereof (or, if
greater, as set forth on Section 4.1(b) of the Seller Disclosure Letter), and
(ii) employee benefits (other than any equity-based benefits) that are
substantially comparable in the aggregate to those provided to similarly
situated employees of Buyer or any of its Affiliates in the U.S.; provided,
however, that nothing herein shall be deemed to limit the right of Buyer, the
Company or any of their respective Affiliates to terminate the employment of any
Company Employee at any time and for any or no reason.

(c) For all purposes under the employee benefit plans, programs and arrangements
established or maintained by Buyer, the Company and their respective Affiliates
in which Company Employees may be eligible to participate after the Closing (the
“New Benefit Plans”), each Company Employee shall be credited with the same
amount of service as was credited by the Company and its Affiliates as of the
Closing under similar or comparable Company Benefit Plans (including for
purposes of eligibility to participate, vesting, and determination of amount of
benefits); provided that such crediting of service shall not operate to
duplicate any benefit or the funding of any benefit. In addition, and without
limiting the generality of the foregoing, (i) with respect to any New Benefit
Plans in which the Company Employees may be eligible to participate following
the Closing and in the applicable plan year in which the Closing occurs, Buyer
shall use commercially reasonable efforts to cause each Company Employee to be
immediately eligible to participate in such New Benefit Plans, without any
waiting time, to the extent coverage under such New Benefit Plan replaces
coverage under a similar or comparable Company Benefit Plan in which such
Company Employee was eligible to participate immediately before such
commencement of participation (such plans, collectively, the “Old Benefit
Plans”), but in any event such coverage shall commence not later than the three
month anniversary of the Closing Date, and (ii) for purposes of each New Benefit
Plan providing medical, dental, pharmaceutical and/or vision benefits to any
Company Employee, Buyer and the Company shall use commercially reasonable
efforts to cause all pre-existing condition exclusions and actively-at-work
requirements of such benefit plan to be waived for such Company Employee and his
or her covered dependents in the applicable plan year in which the Closing
occurs, to the extent any such exclusions or requirements were waived or were
inapplicable under any similar or comparable Company Benefit Plan as of the
Closing. Buyer and the Company shall use commercially reasonable efforts to
cause any eligible expenses incurred by such Company Employee and his or her
covered dependents during the portion of the plan year of the Old Benefit Plan
ending on the date such Company Employee’s participation in the corresponding
New Benefit Plan begins to be taken into account under such New Benefit Plan for
purposes of satisfying all deductible, coinsurance and maximum out-of-pocket
requirements applicable to such Company Employee and his or her covered
dependents for the applicable plan year in which the

 

32



--------------------------------------------------------------------------------

Closing occurs as if such amounts had been paid in accordance with such New
Benefit Plan.

(d) Effective immediately prior to the Closing, the Company’s participation in
each Company Benefit Plan shall be terminated, and in no event shall any Company
Employee be entitled to accrue any benefits under any Company Benefit Plan with
respect to services rendered or compensation paid after the Closing, except to
the extent required by the terms of such Company Benefit Plan or applicable Law.

(e) With respect to any Company Employee whose employment is terminated by
Buyer, the Company or any of their respective Affiliates during the Continuation
Period immediately following the Closing Date, Buyer shall provide, or shall
cause its Affiliates to provide, severance benefits to such Company Employee,
which shall be determined and payable in accordance with either (i) (x) the
Retained Severance Agreements (if applicable to the Company Employee) or (y) the
severance benefit plan or agreement maintained by Seller or any of its
Affiliates for the benefit of such Company Employee immediately prior to the
Closing Date (subject, however, to the minimum and maximum severance amounts set
forth in Section 4.5(e) of the Seller Disclosure Letter) or (ii) the severance
benefit plan maintained for similarly situated employees of Buyer and its
Affiliates at the time of such Company Employee’s termination of employment,
whichever is more favorable to the Company Employee, in each case taking into
account all service with Seller, Buyer and their respective Affiliates in
determining the amount of severance benefits payable.

(f) From and after the Closing, including without limitation with respect to any
events that arise as a result of the transactions contemplated hereby, Buyer
shall cause the Company to comply in all respects with the Worker Adjustment and
Retraining Notification Act of 1988 and any other applicable Law relating to
employee terminations or plan or facilities closings (or other similar event
requiring similar notice to employees), including providing any required notices
and complying with any required waiting periods.

(g) Nothing contained in this Section 4.5 or any other provision of this
Agreement shall be construed to confer upon or give to any Person, including,
for avoidance of doubt, any Company Employee, other than the parties hereto and
their respective successors and permitted assigns, any rights or remedies
(including any third-party beneficiary rights or remedies) under or by reason of
this Section 4.5. Nothing contained in this Section 4.5 or any other provision
of this Agreement (i) shall be construed to establish, amend, or modify any
benefit or compensation plan, program, agreement or arrangement, (ii) shall
limit the ability of Buyer or any of its Affiliates (including, following the
Closing, the Company) to amend, modify or terminate any benefit or compensation
plan, program, agreement or arrangement at any time assumed, established,
sponsored or maintained by any of them, (iii) shall create any right to
employment or continued employment or to a particular term or condition of
employment

 

33



--------------------------------------------------------------------------------

with the Company, Buyer or any of their respective Affiliates, or (iv) shall
prohibit or in any way limit the right of Buyer, the Company or any of their
respective Affiliates to terminate the employment of any employee at any time
and for any or no reason.

Section 4.6 Supplemental Disclosure. Not less than two Business Days prior to
the Closing, each party shall deliver to the other party a supplement or
amendment to the Seller Disclosure Letter or the Buyer Disclosure Letter, as the
case may be, with respect to any matter now existing or hereafter arising that,
if existing or occurring at or prior to the date of this Agreement, would have
been required to be set forth or described in the Seller Disclosure Letter or
Buyer Disclosure Letter. Any such supplement or amendment shall not have any
effect for purposes of determining the satisfaction of the conditions set forth
in Article 5. To the extent that any such supplement or amendment refers to a
matter first arising after the date of this Agreement, and a party consummates
the transactions contemplated by this Agreement notwithstanding receipt by such
party of such supplement or amendment, then such supplement or amendment shall,
be deemed to have cured any breach of any representation or warranty made in
this Agreement that would have existed in the absence of such supplement or
amendment.

Section 4.7 Public Announcements. Except as required by applicable Law, stock
exchange rules, or any of the Seller Guarantor’s agreements with respect to
indebtedness, neither Buyer nor Seller shall make, or permit any of their
Affiliates or representatives to make, any public announcement in respect of
this Agreement, the Ancillary Agreements or the transactions contemplated hereby
without the prior written consent of the other party.

Section 4.8 Insurance.

(a) Buyer acknowledges and agrees that, from and after the Closing Date, the
Company and the Assets shall cease to be insured by any insurance policies or
any self-insured programs of Seller or Seller’s Affiliates.

Section 4.9 Financing.

(a) Buyer shall use its reasonable best efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable to consummate and obtain the Financing on the terms and conditions
described in the Financing Letter, including using reasonable best efforts to
(i) maintain in effect the Financing Letter, (ii) negotiate definitive
agreements with respect to the Financing on terms and conditions (including, as
necessary, the “flex” provisions contained in any related Fee Letter)
contemplated by the Financing Letter (any such agreements, the “Definitive
Financing Agreements”) and deliver to Seller a correct and complete copy thereof
as promptly as practicable after execution thereof, (iii) satisfy on a timely
basis all conditions that are applicable to the Financing in the Financing
Letter or the Definitive Financing Agreements, as applicable, and comply with
its obligations thereunder, (iv)

 

34



--------------------------------------------------------------------------------

obtain such third-party consents as may be reasonably required in connection
with the Financing, and (v) upon the satisfaction or waiver of such conditions,
consummate the Financing at or prior to the Closing. In furtherance and not in
limitation of the foregoing, in the event that all conditions to the Financing
Letter (or if Definitive Financing Agreements have been entered into, to such
respective Definitive Financing Agreements) have been satisfied, and all of the
conditions set forth in Sections 5.1 and 5.2 have been satisfied or waived
(other than those conditions to be satisfied or waived by action taken at the
Closing), Buyer shall use its reasonable best efforts to cause the respective
lenders providing such Financing to fund on the Closing Date the Financing
required to consummate the transactions contemplated by this Agreement. Buyer
shall have the right from time to time to amend, replace, supplement or
otherwise modify the Financing Letter and/or substitute other debt or equity
financing for all or any portion of the Financing from the same and/or
alternative financing sources; provided, that any such amendment, replacement,
supplement or other modification to the Financing Letter shall not
(A) materially reduce the aggregate amount of the Financing, (B) expand upon in
any material respect the conditions precedent or contingencies to the funding on
the Closing Date of the Financing as set forth in the Financing Letter, or
(C) prevent, impede or delay the consummation of the transactions contemplated
by this Agreement; provided, further, that notwithstanding the foregoing, Buyer
may amend the Financing Letter to add lenders, lead arrangers, bookrunners,
syndication agents or similar entities who had not executed the Financing Letter
as of the date of this Agreement. Buyer shall deliver to Seller copies of any
such amendment, replacement, supplement or modification. If any portion of the
Financing becomes unavailable on the terms and conditions (including the “flex”
provisions contained in any Fee Letter) contemplated in the Financing Letter or
the Definitive Financing Agreements, Buyer shall promptly notify Seller and
shall use its reasonable best efforts to arrange and obtain alternative
financing from the same and/or alternative sources on terms and conditions not
less favorable, in the aggregate, to Buyer than those contained in the Financing
Letter in an amount sufficient to consummate the transactions contemplated by
this Agreement (“Alternative Financing”), upon terms and conditions which would
not have any of the effects specified in clauses (A), (B), and (C) of this
Section 4.9(a) as promptly as reasonably practicable following the occurrence of
such event. Buyer shall give Seller prompt oral and written notice of the
receipt of any written notice or other written communication from any financing
source with respect to any breach, default, termination or repudiation by any
party to the Financing Letter or any Definitive Financing Agreements of any
provision thereof. Buyer shall keep Seller reasonably informed on a reasonably
current basis of the status of its efforts to consummate the Financing.
Notwithstanding the foregoing, compliance by Buyer with this Section 4.9Error!
Reference source not found. shall not relieve Buyer of its obligation to
consummate the transaction contemplated hereby, whether or not the Financing (or
any Alternative Financing) is available.

(b) Prior to the Closing, Seller shall, and shall cause the Company and its
representatives to use commercially reasonable efforts to cooperate with Buyer
in

 

35



--------------------------------------------------------------------------------

connection with the arrangement of the Financing (provided that such requested
cooperation does not unreasonably interfere with the ongoing operations of the
Company and provided that such requested cooperation is of the type customarily
provided in connection with similar financings) by: (i) participating at
reasonable times in a reasonable number of meetings, presentations, road shows,
drafting sessions and due diligence sessions (including sessions with rating
agencies), (ii) reasonably assisting with the preparation of materials for
rating agency presentations, bank information memoranda, offering documents,
private placement memoranda and prospectuses; provided that any such rating
agency presentations, bank information memoranda, offering documents, private
placement memorandum and prospectuses need not be issued by Seller or the
Company, (iii) (A) using commercially reasonable efforts to provide the audited
financial statements of the Company and unaudited financial statements of the
Company for any interim periods following the Company’s last completed fiscal
year and ending on the last day of any quarterly period that is more than forty
five days prior to the Closing Date (which interim statements shall have been
reviewed by the Company’s independent accountants in accordance with SAS 100),
in each case in the form and for such periods as would be required to be
included in a registration statement on Form S-1 filed with the SEC by Buyer
Parent or its Subsidiaries in connection with the acquisition of the Company
pursuant to Rule 3-05 under Regulation S-X under the Securities Act for a public
offering of debt or equity securities of Buyer Parent or its Subsidiaries
(assuming for this purpose that the acquisition of the Company was completed at
least seventy-five days prior to the initial filing of such registration
statement), (B) any other financial information with respect to the Company
required to be included in such registration statement under Regulation S-K
under the Securities Act and (C) drafts of customary comfort letters from the
Company’s auditors, including customary negative assurance comfort with respect
to periods following the end of the latest fiscal year or fiscal quarter for
which historical financial statements are included in the Required Information
(as defined below), and confirmation by such auditors that they are prepared to
issue any such comfort letter upon any pricing date occurring during the
Marketing Period (all such information required to be furnished pursuant to this
clause (iii) is referred to as “Required Information”), (iv) using commercially
reasonable efforts to furnish Buyer and its financing sources as promptly as
reasonably practicable with financial and other pertinent information regarding
the Company as may be reasonably requested by Buyer or its financing sources,
including any financial information with respect to the Company (including the
financial statements referenced in clause (iii)(A) above) that is reasonably
requested by Buyer and its financing sources to be included in either a
registration statement filed under the Securities Act or an offering memorandum
in connection with a private placement of debt securities by Buyer Parent or its
Subsidiaries under Rule 144A of the Securities Act and information related to
the Company required by regulatory authorities including under applicable “know
your customer” and anti money laundering rules and regulations, including the
Patriot Act and (v) using commercially reasonable efforts to obtain legal
opinions, surveys and landlord estoppel letters as reasonably requested by Buyer
or their financing sources, provided that, the foregoing

 

36



--------------------------------------------------------------------------------

notwithstanding, (A) no obligation of the Company under any such agreement,
certificate, document or instrument shall be effective until the Closing,
(B) the pre-Closing managers of the Company shall not be required to adopt
resolutions approving the agreements, documents and instruments pursuant to
which the Financing is obtained, (C) the Company shall not be required to
execute prior to the Closing any Definitive Financing Agreements or legal
opinions or other documents in connection with the Financing, and (D) except as
expressly provided above, the Company shall not be required to take any
corporate actions prior to the Closing to permit the consummation of the
Financing. Buyer shall, promptly upon request by Seller, reimburse Seller for
all reasonable and documented out-of-pocket costs incurred by Seller or the
Company in connection with such cooperation, and shall indemnify and hold
harmless Seller, its Subsidiaries and their respective representatives from and
against any and all losses, damages, claims, costs or expenses suffered or
incurred by any of them of any type in connection with the arrangement of any
Financing and any information used in connection therewith, and the foregoing
obligations shall survive termination of this Agreement. Seller hereby consents
to the use of the Company’s logos in connection with the Financing; provided
that such logos are used solely in a manner that is not intended to nor
reasonably likely to harm or disparage Seller or the Company or the reputation
or goodwill of Seller or the Company and its or their marks. All non-public or
other confidential information provided by the Company pursuant to this
Section 4.9(b) shall be kept confidential in accordance with the Confidentiality
Agreement, except that Buyer shall be permitted to disclose such information:
(i) to potential sources of capital and to rating agencies and prospective
lenders and investors during syndication of the Financing, subject to the
potential sources of capital, prospective lenders and investors entering into
customary confidentiality undertakings with respect to such information (in the
context of a private placement of debt securities under Rule 144A of the
Securities Act, such confidentiality undertakings as are customary in such a
private placement) with Seller and the Company being beneficiaries of such
confidentiality undertakings; or (ii) as required by Rule 3-05 of Regulation S-X
under the Securities Act to be included in a registration statement on Form S-1
filed with the SEC by Buyer Parent or its Subsidiaries in connection with the
acquisition of the Company for a public offering of debt securities of Buyer
Parent or its Subsidiaries (assuming for this purpose that the acquisition of
the Company was completed at least seventy-five days prior to the initial filing
of such registration statement), provided that any such information complies
with Regulation FD; or (iii) in the context of a private placement of debt
securities under Rule 144A of the Securities Act, pursuant to Regulation FD
under the Exchange Act so that potential investors are not in possession of
material non-public information during the Financing process.

Section 4.10 Transition Services Agreement. Buyer and Seller will enter into a
transition services agreement providing for the rendition by Seller and its
Affiliates, if applicable, of certain services to the Company for a period of
time following Closing in

 

37



--------------------------------------------------------------------------------

accordance with the terms set forth in Exhibit C hereto (the “Transition
Services Agreement”).

Section 4.11 Non-Competition; Non-Solicitation.

(a) For a period of three years following the Closing Date, Seller and Seller
Guarantor shall not, and shall cause their respective Subsidiaries to not,
directly or indirectly, solicit for employment or hire any individual who was an
employee of the Company immediately prior to Closing; provided that Seller
Guarantor and its Subsidiaries shall not be precluded from soliciting or hiring,
or taking any other action with respect to any such person who has resigned six
months prior to, or has been terminated by Buyer or its Affiliates three months
prior to, commencement of employment discussions between Seller Guarantor or any
of its Subsidiaries and such person; provided further that a general or public
solicitation not targeted at employees of Buyer or any of its Affiliates,
including the Company and its Subsidiaries (including by a bona fide search
firm) shall not be deemed be a solicitation for purposes of this
Section 4.11(a).

(b) For a period of three years following the Closing Date, Seller and Seller
Guarantor shall not, and shall cause each Restricted Party to not, directly or
indirectly, own, operate, acquire, establish or in any other manner engage a
Competitive Business (as defined below) in the United States; provided that
Seller, Seller Guarantor and the Restricted Parties may hold publicly traded
interests in or securities of any Person engaged in a Competitive Business to
the extent that such investment does not, directly or indirectly, confer on the
Restricted Parties more than five percent (5%) of the voting power of such
Person.

(c) For the purposes of this Agreement, “Restricted Party” shall mean each
Subsidiary of Seller Guarantor for the period that such Subsidiary is directly
or indirectly owned by Seller Guarantor or Seller Guarantor’s ultimate
controlling shareholder as of the date hereof. For the purposes of this
Agreement, “Competitive Business” shall mean a business that is competitive with
the Business.

Section 4.12 Seller Names and Marks. For a period of one hundred twenty days
following the Closing Date, the Company shall have a non-exclusive,
non-assignable, fully paid-up, royalty-free, license to use all marks, trade
dress and logos owned by Seller or its Affiliates (other than the Company) and
used in the Business as of the Closing (including on products, signage,
vehicles, properties, technical information and promotional materials).

 

38



--------------------------------------------------------------------------------

ARTICLE 5

Conditions Precedent

Section 5.1 Conditions to Obligations of Buyer and Seller. The obligations of
Buyer and Seller to consummate the transactions contemplated hereby shall be
subject to the fulfillment at or prior to the Closing of the following
conditions:

(a) HSR Act Notification. The notifications of Buyer and Seller pursuant to the
HSR Act, if any, shall have been made and the applicable waiting period and any
extensions thereof shall have expired or been terminated.

(b) No Injunction, etc. Consummation of the transactions contemplated hereby or
by the Ancillary Agreements shall not have been restrained, enjoined or
otherwise prohibited or made illegal by any applicable Law.

Section 5.2 Conditions to Obligations of Buyer. The obligation of Buyer to
consummate the transactions contemplated hereby shall be subject to the
fulfillment at or prior to the Closing of the following additional conditions:

(a) Representations; Performance. The representations and warranties of Seller
contained in Article 2 of this Agreement (without giving effect to any
limitations as to “materiality” or “Material Adverse Effect” set forth therein)
shall be true and correct at and as of the Closing Date with the same effect as
though made at and as of such time (except for representations that are as of a
specific date which representations shall be true and correct as of such date),
except where all failures to be so true and correct would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
Seller shall have in all material respects duly performed and complied with all
agreements, covenants and conditions required by this Agreement to be performed
or complied with by Seller at or prior to the Closing. Seller shall have
delivered to Buyer a certificate, dated as of the Closing Date, signed by a duly
authorized officer of Seller to the effect set forth above in this
Section 5.2(a).

(b) Other Seller Deliveries. Seller shall have delivered to Buyer:

(i) A statement, meeting the requirements of Section 1.1445-2(b)(2) of the
Treasury Regulations, to the effect that Seller is not a “foreign person” within
the meaning of section 1445 of the Code and the Treasury Regulations thereunder;

(ii) each of the Ancillary Agreements, duly executed by the applicable Seller
Parties; and

 

39



--------------------------------------------------------------------------------

(iii) a copy of (A) a UCC termination statement, (B) a Termination and Release
of Security Interest in Trademarks by Goldman Sachs Bank USA, (C) a Termination
and Release of Security Interest in Patents by Goldman Sachs Bank USA, (D) a
Termination and Release of Security Interest in Copyrights by Goldman Sachs Bank
USA, together releasing and terminating all liens and security interests in
favor of Goldman Sachs Bank USA, as collateral agent, in and to any and all
properties and assets of the Company, and (E) any other agreement or instrument
necessary to release all Indebtedness of the Company under the Seller Credit
Facility and all Liens in respect thereof.

Section 5.3 Conditions to Obligations of Seller. The obligation of Seller to
consummate the transactions contemplated hereby shall be subject to the
fulfillment at or prior to the Closing of the following additional conditions:

(a) Representations; Performance. The representations and warranties of Buyer
contained in this Agreement shall be true and correct in all material respects
at and as of the Closing Date with the same effect as though made at and as of
such time. Buyer shall have in all material respects duly performed and complied
with all agreements, covenants and conditions required by this Agreement to be
performed or complied with by Buyer at or prior to the Closing. Buyer shall have
delivered to Seller a certificate, dated as of the Closing Date, signed by a
duly authorized officer of Buyer to the effect set forth above in this
Section 5.3(a).

(b) Other Buyer Deliveries. Buyer shall have delivered to Seller each of the
Ancillary Agreements, duly executed by Buyer.

ARTICLE 6

Termination

Section 6.1 Termination. This Agreement may be terminated at any time prior to
the Closing Date:

(a) by the written agreement of Buyer and Seller;

(b) by either Buyer or Seller by notice to the other party, if:

(i) the Closing shall not have been consummated on or before August 15, 2011
(the “End Date”), provided, however, (A) that the right to terminate this
Agreement pursuant to this Section 6.1(b)(i) shall not be available to any party
whose breach of any provision of this Agreement results in the failure of the
Closing to be consummated by such time and

 

40



--------------------------------------------------------------------------------

(B), that if on the End Date, the conditions to Closing set forth in
Section 5.1(a) and/or Section 5.1(b) shall not have been fulfilled, but all
other conditions to Closing shall be or shall be capable of being fulfilled, or
there is a pending litigation to enforce specifically the performance of the
terms and provisions hereof by any party hereto, then the End Date shall
automatically be extended for 90 days;

(ii) (A) there shall be any Law that makes consummation of the Closing illegal
or otherwise prohibited or (B) any judgment, injunction, order or decree of any
Governmental Authority having competent jurisdiction enjoining Buyer or Seller
from consummating the Closing is entered and such judgment, injunction, order or
decree shall have become final and nonappealable;

(c) by Buyer by notice to Seller, if a breach of any representation or warranty
or failure to perform any covenant or agreement on the part of Seller set forth
in this Agreement shall have occurred that would cause the condition set forth
in Section 5.2(a) not to be satisfied, and such breach or failure to perform has
not been cured (if curable) within twenty days after receipt of written notice
thereof; provided, however, that Buyer shall not have the right to terminate
this Agreement pursuant to this Section 6.1(c) if Buyer is then in material
breach or violation of its representations, warranties or covenants contained in
this Agreement; or

(d) by Seller by notice to Buyer, if a breach of any representation or warranty
or failure to perform any covenant or agreement on the part of Buyer set forth
in this Agreement shall have occurred that would cause the condition set forth
in Section 5.3(a) not to be satisfied, and such breach or failure to perform has
not been cured (if curable) within twenty days after receipt of written notice
thereof; provided, however, that Seller shall not have the right to terminate
this Agreement pursuant to this Section 6.1(c) if Seller is then in material
breach or violation of its representations, warranties or covenants contained in
this Agreement.

Section 6.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 6.1, this Agreement shall become void and of no effect without liability
of any party (or any of its directors, officers, employees, stockholders,
Affiliates, agents, successors or assigns) to the other party except as provided
in this Section 6.2, provided that no such termination (nor any provision of
this Agreement) shall relieve any party from liability for any damages
(including claims for damages based on the consideration that would have
otherwise been payable to Seller) for fraud or breach of any covenant or
agreement hereunder. The provisions of Section 4.2(d), this Section 6.2,
Section 8.1, Section 8.2, Section 9.1 and Section 9.4 shall survive any
termination hereof pursuant to Section 6.1.

 

41



--------------------------------------------------------------------------------

ARTICLE 7

Indemnification

Section 7.1 Survival. All representations and warranties made in this Agreement
shall survive the Closing Date until September 30, 2012. The respective
covenants and agreements of Seller and Buyer contained in this Agreement
required to be performed or complied with prior to the Closing (each, a
“Pre-Closing Covenant”) shall survive the Closing Date until September 30, 2012,
and all other respective covenants and agreements of Seller and Buyer contained
in this Agreement (each, a “Post-Closing Covenant”), as well as Pre-Closing
Covenants to the extent they contemplate performance following the Closing,
shall survive the Closing Date hereunder indefinitely or for such lesser period
of time as may be specified therein, but not to exceed the applicable statute of
limitations in the event of a breach of such covenant or other agreement.
Notwithstanding the foregoing, except as set forth in Section 6.2, no
representation, warranty, covenant or agreement made in this Agreement shall
survive any termination of this Agreement.

Section 7.2 Indemnification by Seller. From and after the Closing, and subject
to this Article 7, Seller shall defend, indemnify and hold harmless Buyer, and
each of its subsidiaries (including the Company) and Affiliates, and their
respective officers, directors, employees, agents, successors and assigns
(collectively, the “Buyer Indemnitees”) from and against, and pay or reimburse
the Buyer Indemnitees for all Losses resulting from (a) any inaccuracy in or
breach of any representation or warranty by Seller in or pursuant to this
Agreement, (b) any breach or default in performance by Seller of any Pre-Closing
Covenant or Post-Closing Covenant of Seller, (c) any Taxes imposed on or with
respect to the Company (or its assets or operations) for any Pre-Closing Tax
Period, any Taxes for which the Company may be liable (i) that arise under
Treasury Regulation Section 1.1502-6 (or any similar provision of state, local
or foreign Law) by virtue of the Company being a member of an affiliated,
consolidated, combined or unitary group prior to the Closing or (ii) as
transferee or successor or by contract (other than any lease, license or other
commercial agreement a principal purpose of which is not Taxes) as a result of
activities or transactions taking place prior to the Closing and any Taxes
imposed on Seller (or its direct or indirect owners) in respect of its sale of
the Company (other than Taxes described in Section 9.3), (d) the following
Litigation: Ryals et al v. HireRight Solutions, Inc., Altegrity, Inc., Explore
Information Services, LLC and USIS (U.S. District Court for the Eastern District
of Virginia), (e) Indebtedness of the Company existing as of the Closing and not
taken into account in determining the Purchase Price, or (f) the failure to
obtain the consent of the landlord under the Company’s Eagan, MN lease.

Section 7.3 Indemnification by Buyer. From and after the Closing, and subject to
this Article 7, Buyer shall defend, indemnify and hold harmless Seller and each
of its

 

42



--------------------------------------------------------------------------------

Affiliates and their respective officers, directors, employees, agents,
successors and assigns (collectively, the “Seller Indemnitees”) from and
against, and pay or reimburse the Seller Indemnitees for, any and all Losses
resulting from (a) any inaccuracy in or breach of any representation or warranty
by Buyer in or pursuant to this Agreement, (b) any breach or default in
performance by Buyer of any Pre-Closing Covenant of Buyer or any Post-Closing
Covenant of Buyer, (c) the ownership and operation of the Business after the
Closing or (d) any Taxes imposed on or with respect to the Company not described
in Section 7.2(c).

Section 7.4 Limitations on Indemnity. Buyer and Seller agree, for themselves and
on behalf of the Buyer Indemnitees and the Seller Indemnitees:

(a) No Buyer Indemnitee will assert any claims for indemnification under
Section 7.2(a): (i) in respect of any Loss incurred or suffered by such Buyer
Indemnitee that is not a Qualifying Loss and (ii) until such time as the
aggregate of all Qualifying Losses that Buyer Indemnitees may have under
Section 7.2(a) exceeds $5.2 million (the amount referred to in this clause (ii),
the “Indemnity Threshold”), and then only for the aggregate amount of all
Qualifying Losses in excess of the Indemnity Threshold. The aggregate liability
of Seller in respect of claims for indemnification pursuant to Section 7.2
(a) will not exceed $39 million.

(b) For purposes of determining whether there has been a breach and the amount
of Losses that are the subject matter of a claim for indemnification or
reimbursement hereunder, each representation and warranty in this Agreement and
schedules and exhibits hereto (other than the representations and warranties set
forth in Section 2.8(b), the first sentence of Section 2.11 and the first
sentence of Section 2.16(a)) shall be read without regard and without giving
effect to the terms “material” or “Material Adverse Effect” or similar phrases
contained in such representation or warranty. For purposes of determining the
amount of any Losses subject to indemnification under this Article 7, the amount
of such Losses will be determined net of all related reserves accrued with
respect to the matter on the Closing Balance Sheet or reflected in the final
Closing Working Capital.

(c) With respect to each indemnification obligation in this Agreement: (i) all
Losses shall be net of any Eligible Insurance Proceeds; (ii) in no event shall
an Indemnifying Party have liability to the Indemnified Party for any
consequential or punitive damages, except if and to the extent any such damages
are recovered against an Indemnified Party pursuant to a Third Party Claim, and
(iii) the amount of any Losses for which indemnification is provided under this
Article 7 shall be reduced by the amount of any net Tax benefit realized by the
Indemnified Party or its Affiliates attributable to such Losses. For purposes of
this subsection, a Person shall be deemed to realize a Tax benefit attributable
to a Loss only to the extent such Person actually receives a refund of Taxes or
experiences a reduction in the amount of Taxes which such Person would otherwise
have actually had to pay in respect of the taxable year in which the Loss
occurs, as a result of

 

43



--------------------------------------------------------------------------------

the facts, circumstances or events giving rise to the Loss. Notwithstanding
clause (ii) of this Section 7.4(c), nothing herein shall preclude an Indemnified
Party from recovering diminution in value from an Indemnifying Party.

(d) If any portion of Losses to be reimbursed by the Indemnifying Party may be
covered, in whole or in part, by third-party insurance coverage, the Indemnified
Party shall promptly give written notice thereof to the Indemnifying Party (a
“Notice of Insurance”). If the Indemnifying Party so requests within 60 days
after receipt of a Notice of Insurance, the Indemnified Party shall use its
commercially reasonable efforts to collect the maximum amount of insurance
proceeds thereunder (provided, however, that the Indemnified Party shall not be
required to engage counsel or file suit to pursue such proceeds) in which event
all such proceeds actually received (net of any retroactive or prospective
premium increases, and any collection or investigation costs incurred in
connection therewith) shall be considered “Eligible Insurance Proceeds”. In any
case where an Indemnified Party recovers from a third party any Eligible
Insurance Proceeds or indemnification proceeds in respect of any Losses for
which an Indemnifying Party has actually reimbursed such Indemnified Party
pursuant to this Article 7, such Indemnified Party shall promptly pay over to
the Indemnifying Party such Eligible Insurance Proceeds and/or the amount of
such indemnification proceeds, but not in excess of the sum of (i) any amount
previously paid by the Indemnifying Party to or on behalf of the Indemnified
Party in respect of such claim and (ii) any amount expended by the Indemnifying
Party in pursuing or defending any claim arising out of such matter.

(e) Any Indemnified Party shall take all commercially reasonable steps to
mitigate any Losses incurred by such party upon and after becoming aware of any
event or condition that would reasonably be expected to give rise to any
indemnification rights hereunder; provided, that the foregoing shall not be
deemed to alter or expand an Indemnified Party’s duty to mitigate Losses under
applicable Law.

Section 7.5 Notification of Claims; Third Party Claims.

(a) A Person that may be entitled to be indemnified under this Agreement (the
“Indemnified Party”) shall promptly notify the party or parties liable for such
indemnification (the “Indemnifying Party”) in writing of any claim in respect of
which indemnity may be sought under this Article 7, describing in reasonable
detail the facts and circumstances with respect to the subject matter of such
claim; provided, however, that the failure to provide such notice shall not
release the Indemnifying Party from any of its obligations under this Article 7
except to the extent the Indemnifying Party is prejudiced by such failure. The
parties agree that (i) in this Article 7 they intend to shorten (in the case of
the limited survival periods specified in Section 7.1) the applicable statute of
limitations period with respect to certain claims, (ii) notices for claims in
respect of a breach of a representation, warranty, covenant or agreement (other
than a Post-Closing Covenant) must be delivered prior to the expiration of any
applicable survival period specified in Section 7.1 for such representation,
warranty, covenant or

 

44



--------------------------------------------------------------------------------

agreement, (iii) notices for claims in respect of a breach of a Post-Closing
Covenant must be delivered prior to the date that is six months after the last
day of the effective period of such Post-Closing Covenant and (iv) any claims
for indemnification for which notice is not timely delivered in accordance with
this Section 7.5 shall be expressly barred and are hereby waived, provided that
if, prior to such applicable date, a party shall have notified any other party
in accordance with the requirements of this Section 7.5 of a claim for
indemnification under this Article 7 (whether or not formal legal action shall
have been commenced based upon such claim), such claim shall continue to be
subject to indemnification in accordance with this Article 7 notwithstanding the
passing of such applicable date.

(b) Upon receipt of notice of a claim for indemnity from an Indemnified Party
pursuant to this Section 7.5 in respect of a pending or threatened claim or
demand by a third party that the Indemnified Party has determined has given or
could reasonably give rise to a right of indemnification under this Agreement
(such claim or demand being a “Third Party Claim” and including without
limitation a pending or threatened claim or demand asserted by a third party
against the Indemnified Party), the Indemnifying Party may, by notice to the
Indemnified Party delivered within twenty Business Days of the receipt of notice
of such Third Party Claim, assume the defense and control of such Third Party
Claim, with its own counsel and at its own expense, but shall allow the
Indemnified Party a reasonable opportunity to participate in the defense of such
Third Party Claim with its own counsel and at its own expense; provided, that
the Indemnifying Party shall verify to the Indemnified Party in such notice that
the Indemnifying Party shall be fully responsible for all Losses relating to
such Third Party Claim (subject only to any applicable limitations set forth in
Section 7.4); provided, further, that the Indemnified Party shall be permitted
to jointly control with the Indemnifying Party the defense of any claim which
would reasonably be expected to lead to liability or create any financial or
other obligation on the part of the Indemnified Party that is greater than that
reasonably expected to be borne by the Indemnifying Party and for which the
Indemnified Party is not entitled to indemnification hereunder (other than to
the extent of the Indemnity Threshold); provided, further, that the Indemnifying
Party shall not be entitled to control, and the Indemnified Party shall be
entitled to have sole control over, the defense of any claim (x) the principal
purpose of which is to seek injunctive or other equitable relief against the
Indemnified Party, or (y) which directly relates to any criminal or
quasi-criminal proceeding, action, indictment, allegation or investigation
directed at the Indemnified Party. The Indemnified Party may take any actions
reasonably necessary to defend such Third Party Claim prior to the time that it
receives notice from the Indemnifying Party as contemplated by the preceding
sentence. The Indemnifying Party shall not, without the prior written consent of
the Indemnified Party (which shall not be unreasonably withheld or delayed),
consent to a settlement, compromise or discharge of, or the entry of any
judgment arising from, any Third Party Claim, unless such settlement, compromise
or discharge does not involve any finding or admission of any violation of Law
or admission of any wrongdoing by the Indemnified Party and the Indemnifying

 

45



--------------------------------------------------------------------------------

Party shall (i) pay or cause to be paid all amounts arising out of such
settlement or judgment concurrently with the effectiveness of such settlement or
judgment, (ii) not encumber any of the assets of any Indemnified Party or agree
to any restriction or condition that would apply to or adversely affect any
Indemnified Party in any material respect and (iii) obtain, as a condition of
any settlement or other resolution, a complete and unconditional release of each
Indemnified Party from any and all liability in respect of such Third Party
Claim. The Indemnified Party shall not settle, compromise or consent to the
entry of any judgment with respect to any claim or demand for which it is
seeking indemnification from the Indemnifying Party or admit to any liability
with respect to such claim or demand without the prior written consent of the
Indemnifying Party (such consent not to be unreasonably withheld or delayed).

(c) Notwithstanding anything to the contrary in this Article 7 (including
Sections 7.2 and 7.3), no Indemnifying Party shall have any liability under this
Article 7 for any Losses arising out of or in connection with any Third Party
Claim that is settled or compromised by an Indemnified Party without the consent
of such Indemnifying Party.

(d) In the event any Indemnifying Party receives notice of a claim for indemnity
from an Indemnified Party pursuant to this Section 7.5 that does not involve a
Third Party Claim, the Indemnifying Party shall notify the Indemnified Party
within twenty Business Days following its receipt of such notice whether the
Indemnifying Party disputes its liability to the Indemnified Party under this
Article 7. The Indemnified Party shall reasonably cooperate with and assist the
Indemnifying Party in determining the validity of any such claim for indemnity
by the Indemnified Party.

Section 7.6 Exclusive Remedy. Anything to the contrary in this Agreement
notwithstanding, Seller and Buyer hereby agree that following the Closing,
subject to Section 9.9 and except in the case of fraud, the sole and exclusive
remedy of a party for any breach or inaccuracy of any representation, warranty,
covenant or agreement contained in this Agreement shall be the indemnification
rights set forth in this Article 7. In furtherance of the foregoing and subject
to Section 9.9 and the indemnification provisions set forth in this Article 7,
(a) Buyer hereby waives, from and after the Closing Date, any and all rights,
claims and causes of action any Buyer Indemnitee may have against Seller or any
of its Affiliates, or their respective directors, officers, employees,
Affiliates, controlling Persons, agents or representatives, successors or
assigns and (b) Seller hereby waives, from and after the Closing Date, any and
all rights, claims and causes of action any Seller Indemnitee may have against
Buyer or any of its Affiliates, or their respective directors, officers,
employees, Affiliates, agents or representatives, successors or assigns, in
either case to the extent such rights, claims and causes of action arise under
or are based upon any Federal, state, provincial, local or foreign statute, law,
ordinance, rule or regulation or otherwise, except in the case of fraud.

 

46



--------------------------------------------------------------------------------

Section 7.7 Treatment of Indemnity Payments. The parties agree to treat any
indemnity payment made under this Article 7 as an adjustment to the Purchase
Price for all purposes, including, to the extent permitted under applicable Tax
Law, all federal, state, local and foreign Tax purposes, and the parties agree
to, and shall cause their respective Affiliates to, file their Tax Returns
accordingly.

ARTICLE 8

Definitions

Section 8.1 Certain Terms. The following terms have the respective meanings
given to them below:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person,
provided that the portfolio companies of the Seller Guarantor’s ultimate
controlling shareholders (other than the Seller Guarantor and its direct and
indirect subsidiaries) shall not be regarded as Affiliates of either Seller
Party.

“Agreement” has the meaning set forth in the Preamble.

“Ancillary Agreements” means the Assignment and Assumption Agreement and the
Transition Services Agreement.

“Applicable Accounting Principles” has the meaning set forth in Section 1.3(a).

“Assets” has the meaning set forth in Section 2.10(a).

“Assignment and Assumption Agreement” has the meaning set forth in
Section 1.2(a).

“Audited Financial Statements” has the meaning set forth in Section 2.6(a).

“Balance Sheet Date” has the meaning set forth in Section 2.6(a).

“Business” means the business and operations of the Company as conducted as of
the date hereof and at any time between the date hereof and the Closing.

“Business Day” means any day that is not (i) a Saturday, (ii) a Sunday or
(iii) any other day on which commercial banks are authorized or required by law
to be closed in the City of New York.

“Buyer” has the meaning set forth in the Preamble.

“Buyer Indemnitees” has the meaning set forth in Section 7.2.

 

47



--------------------------------------------------------------------------------

“Buyer Parent” has the meaning set forth in the Preamble.

“Buyer Parties” means, collectively, Buyer and Buyer Parent (and each is
individually a “Buyer Party”).

“Closing” has the meaning set forth in Section 1.2.

“Closing Balance Sheet” has the meaning set forth in Section 1.3(a).

“Closing Date” has the meaning set forth in Section 1.2.

“Closing Indebtedness” means all Indebtedness of the Company as of the Closing.

“Closing Statement” has the meaning set forth in Section 1.3(a).

“Closing Working Capital” means an amount, equal to (i) current assets of the
Company, excluding tax assets, minus (ii) current liabilities of the Company,
excluding tax liabilities and Transaction Expenses, each as shown on the Closing
Balance Sheet.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” has the meaning set forth in the Recitals.

“Company Benefit Plans” means each employee benefit plan, scheme, program,
policy, arrangement and contract (including, but not limited to, any “employee
benefit plan”, as defined in Section 3(3) of ERISA, whether or not subject to
ERISA, and any bonus, deferred compensation, stock bonus, stock purchase,
restricted stock, stock option or other equity-based arrangement, and any
employment, termination, retention, bonus, change in control or severance plan,
program, policy, arrangement or contract), and each other benefit or
compensation plan, program, agreement or arrangement, (i) for the benefit of any
current or former officer, employee or director of the Company that is
maintained, sponsored, or contributed to by the Company or any of its
Affiliates, or (ii) with respect to which the Company has or could have any
liability or obligation.

“Company Employees” has the meaning set forth in Section 4.5(a).

“Confidentiality Agreement” has the meaning set forth in Section 4.2(d).

“Continuation Period” has the meaning set forth in Section 4.5(a).

“Disputed Item” has the meaning set forth in Section 1.3(b).

“Dispute Notice” has the meaning set forth in Section 1.3(b).

“DOJ” has the meaning set forth in Section 4.3(b).

 

48



--------------------------------------------------------------------------------

“Eligible Insurance Proceeds” has the meaning set forth in Section
Section 7.4(d).

“End Date” has the meaning set forth in Section 6.1(b)(i).

“Environmental Law” means any Law regulating or relating to pollution, the
protection of natural resources, the environment, Hazardous Substances or human
health as it relates to pollution or Hazardous Substances.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means, with respect to the Company, any trade or business,
whether or not incorporated, or any other Person, which, together with the
Company, is or at any relevant time was treated as a single employer under
section 414 of the Code.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

“Financial Statements” has the meaning set forth in Section 2.6(a).

“FTC” has the meaning set forth in Section 4.3(b).

“GAAP” has the meaning set forth in Section 2.6(a).

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any entity, authority or body exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, any court, tribunal or arbitrator and any
self-regulatory organization.

“Hazardous Substance” means (i) any petroleum or petroleum products, asbestos,
urea formaldehyde insulation or polychlorinated biphenyls and (ii) any material
or substance regulated as toxic or hazardous under any applicable Environmental
Law.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder, as the same may
be amended from time to time.

“Indebtedness” means, without duplication, (i) all obligations for borrowed
money, (ii) all obligations evidenced by any note, bond, debenture or other debt
security, (iii) any amount due under any earn-out or any similar contingent
payment arrangement, (iv) all obligations in respect of letters of credit and
bankers’ acceptances issued for the account of such Person, (v) all capital
lease obligations, (vi) all agreements, undertakings or arrangements by which
such Person guarantees, endorses or otherwise becomes or is contingently liable
for any of the foregoing, and (vii) all accrued interest, prepayment

 

49



--------------------------------------------------------------------------------

premiums or penalties related to any of the foregoing; provided that
“Indebtedness” shall not include performance bonds listed on Section 8.1(a) of
the Seller Disclosure Letter or any similar performance bonds entered into in
the ordinary course of business after the date hereof.

“Indemnified Party” has the meaning set forth in Section 7.5(a).

“Indemnifying Party” has the meaning set forth in Section 7.5(a).

“Indemnity Threshold” has the meaning set forth in Section 7.4(a).

“Independent Accountant” means a partner in the New York office of KPMG or, if
no partner at such firm is willing or able to serve in such capacity, a partner
in the New York office of another nationally recognized independent registered
public accounting firm appointed by mutual agreement of Buyer and Seller.

“Intellectual Property” means all intellectual property and other similar
proprietary rights in any jurisdiction worldwide, whether owned or held for use
under license, whether registered or unregistered, including such rights in and
to: (i) trademarks, trade dress, service marks, logos, slogans, trade names,
brand names, corporate names, assumed names, business names and all other
indicia of origin; (ii) patents and patent applications, and any and all
divisions, continuations, continuations in part, reissues, continuing patent
applications, reexaminations, and extensions thereof, any counterparts claiming
priority therefrom, utility models, patents of importation/confirmation,
certificates of invention, certificates of registration and like rights;
(iii) copyrights and copyrightable works; (iv) trade secrets, know-how, business
and technical information, data and databases, software (in both source code and
object code form, including all documentation and user manuals related thereto),
non-public information, and confidential and proprietary information; and
(v) domain names and uniform resource locators.

“Interest Rate” means the average of the daily “prime rate” (expressed as a rate
per annum) published in The Wall Street Journal for each of the days in the
applicable period.

“Interests” has the meaning set forth in the Recitals.

“IRS” means the Internal Revenue Service.

“Knowledge of Seller” means the actual knowledge of the Persons specified in
Section 8.1(b) of the Seller Disclosure Letter.

“Laws” has the meaning set forth in Section 2.13(a).

“Leased Real Property” has the meaning set forth in Section 2.10(d).

 

50



--------------------------------------------------------------------------------

“Leases” has the meaning set forth in Section 2.10(d).

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, lease, encumbrance or other adverse claim of any kind
in respect of such property or asset.

“Litigation” means any action, claim, dispute, cease and desist letter, demand,
suit, arbitration proceeding, administrative or regulatory proceeding, citation,
order, investigation, summons or subpoena of any nature, civil, criminal,
regulatory or otherwise, in law or in equity.

“Losses” means any and all damages, judgments, awards, liabilities, losses,
obligations, claims of any kind or nature, Taxes, fines and costs and expenses
(including reasonable fees and expenses of attorneys, auditors, consultants and
other agents).

“Marketing Period” means the first period of twenty consecutive Business Days
after the date of this Agreement throughout and at the end of which Buyer shall
have the Required Information.

“Material Adverse Effect” means any event, circumstance, change or effect that
is or would reasonably be expected to be, individually or in the aggregate with
any other event, circumstance, change or effect, materially adverse to the
business, assets, financial condition or results of operations of the Company;
provided that any such event, circumstance, change or effect resulting from any
of the following, individually or in the aggregate, shall not be considered when
determining whether a Material Adverse Effect has occurred: (i) any change in
economic conditions generally or capital and financial markets generally,
including changes in interest or exchange rates, (ii) any change in the industry
in which the Business operates or in which products of the Business are used or
distributed, including increases in energy, electricity, raw material or other
operating costs, (iii) any change in Laws or GAAP, or the enforcement or
interpretation thereof, applicable to the Business, (iv) conditions in
jurisdictions in which the Business operates, including hostilities, acts of
war, sabotage, terrorism or military actions, or any escalation or worsening of
any of the foregoing, (v) any change resulting from the execution, announcement
or consummation of the transactions contemplated by this Agreement or the
Ancillary Agreements (including any actions by customers, suppliers or personnel
as a result thereof), (vi) any action taken by Buyer and any of its Affiliates,
(vii) any hurricane, flood, tornado, earthquake or other natural disaster or any
other force majeure event, (viii) any actions required to be taken pursuant to
this Agreement, (ix) any actions taken at the written request of Buyer, (x) the
failure of the Business to achieve any financial projections or forecasts
(provided, however that any event, circumstance, change or effect that may have
contributed to such failure shall be considered in determining whether there has
been a Material Adverse Effect), or (xi) any matter set forth in the Seller
Disclosure Letter; except, in the case of clauses (i), (ii) and (iii), to the
extent such event, circumstance, change or effect has a materially
disproportionate

 

51



--------------------------------------------------------------------------------

impact on the Company compared with other companies operating in the industry in
which the Business operates.

“Material Contract” has the meaning set forth in Section 2.9(b).

“Multiemployer Plan” means any “multiemployer plan” within the meaning of
section 3(37) of ERISA.

“New Benefit Plans” has the meaning set forth in Section 4.5(c).

“Notice of Insurance” has the meaning set forth in Section Section 7.4(d).

“Old Benefit Plans” has the meaning set forth in Section 4.5(c).

“Organizational Documents” means the articles of incorporation, certificate of
incorporation, charter, by-laws, articles of formation, certificate of
formation, regulations, operating agreement, certificate of limited partnership,
partnership agreement and all other similar documents, instruments or
certificates executed, adopted or filed in connection with the creation,
formation or organization of a Person, including any amendments thereto.

“Owned Intellectual Property” has the meaning set forth in Section 2.11.

“Permits” has the meaning set forth in Section 2.13(b).

“Permitted Liens” means (i) real estate and personal property Taxes,
assessments, governmental levies, fees or charges or statutory liens for current
Taxes or other governmental charges with respect to the Leased Real Property not
yet due and payable or due and payable but not delinquent or the amount or
validity of which is being contested in good faith by appropriate proceedings
set forth in Seller Disclosure Letter, (ii) mechanics’, carriers’, workers’,
repairers’ and similar statutory liens arising or incurred in the ordinary
course of business or in connection with construction contracts for amounts that
are not delinquent or are being contested in good faith by appropriate
proceedings set forth in Seller Disclosure Letter and that would not
individually or in the aggregate be materially adverse to the Business,
(iii) zoning, entitlement, building codes and other land use regulations,
ordinances or legal requirements imposed by any Governmental Authorities having
jurisdiction over the Leased Real Property, (iv) all rights relating to the
construction and maintenance in connection with any public utility of wires,
poles, pipes, conduits and appurtenances thereto, on, under or above the Leased
Real Property, (v) all matters disclosed as Liens in the Seller Disclosure
Letter, (vi) any state of facts which an accurate survey or inspection of the
Leased Real Property would disclose and which, individually or in the aggregate,
do not materially impair the continued use of the Leased Real Property for the
purposes for which it is used for the Business, (vii) title exceptions disclosed
by any title insurance commitment or title

 

52



--------------------------------------------------------------------------------

insurance policy for any such Leased Real Property issued by a title company and
delivered or otherwise made available to Buyer prior to the date hereof,
(viii) statutory Liens in favor of lessors arising in connection with any
property leased to the Company, (ix) other defects, irregularities or
imperfections of title, encroachments, easements, servitudes, permits, rights of
way, flowage rights, restrictions, leases, licenses, covenants, sidetrack
agreements and oil, gas, mineral and mining reservations, rights, licenses and
leases, which, in each case, do not materially impair the continued use of the
Leased Real Property for the purposes for which it is used for the Business and
(x) Liens that, individually or in the aggregate, do not, and would not
reasonably be expected to, materially detract from the value of any of the
property, rights or assets of the business of the Company or materially
interfere with the use thereof as currently used by the Company.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Post-Closing Covenant” has the meaning set forth in Section 7.1.

“Pre-Closing Covenant” has the meaning set forth in Section 7.1.

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
and, with respect to a Tax period that begins on or before the Closing and ends
thereafter, the portion of such Tax period ending at the completion of the
Closing. For these purposes, Taxes shall be apportioned between the portion of
any period ending at the completion of the Closing and the portion of any period
beginning upon the completion of the Closing on a per diem basis in the case of
real and personal property taxes and on the basis of an interim closing of the
books as of the Closing in the case of all other Taxes.

“Purchase Price” means an amount in cash equal to $520 million, as increased
pursuant to Section 1.2, if applicable, minus Closing Indebtedness.

“Qualifying Loss” means any individual indemnifiable Loss or series of related
Losses in excess of $10,000.

“Reference Balance Sheet” means the balance sheet of the Company included in the
Unaudited Financial Statements.

“Related Party Transaction” means any agreement, arrangement, commitment,
transaction or course of dealing between the Company, on the one hand, and any
Related Party or group of Related Parties, on the other hand; provided, that for
purposes of this definition, Related Parties shall (in addition to the Seller
Guarantor and its direct and indirect subsidiaries) be deemed to include each
other portfolio company of the Seller

 

53



--------------------------------------------------------------------------------

Guarantor’s ultimate controlling shareholder, but only to the extent that, to
the Knowledge of Seller, any such agreement, arrangement, commitment,
transaction or course of dealing between such other portfolio company and the
Company is outside of the ordinary course of business or is not on arms length
terms.

“Related Party” means Seller, each Affiliate of Seller and each officer, manager
or director of the Company, Seller or an Affiliate of Seller.

“Resolution Period” has the meaning set forth in Section 1.3(c).

“Retained Severance Agreements” has the meaning set forth in Section 4.5(a).

“Securities Act” means the Securities Act of 1933, as amended, and applicable
rules and regulations thereunder.

“Seller” has the meaning set forth in the Preamble.

“Seller Credit Facility” means the credit agreement, dated as of August 21, 2007
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Seller Guarantor, Altegrity Acquisition Corp., Altegrity
Holding Corp., the several banks, other financial institutions and institutional
investors from time to time parties thereto, Goldman Sachs Bank USA, as
administrative agent, as successor to Lehman Commercial Paper Inc., and
collateral agent, as successor to Lehman Commercial Paper Inc. to the Lenders
and Lehman Brothers Inc. and Banc of America Securities LLC, as joint lead
arrangers and joint bookrunners for the loan facilities therein.

“Seller Disclosure Letter” means the letter, dated as of the date hereof,
delivered by Seller to Buyer prior to the execution of this Agreement and
identified as the Seller Disclosure Letter.

“Seller Guarantor” has the meaning set forth in the Preamble.

“Seller Indemnitees” has the meaning set forth in Section 7.3.

“Seller Parties” means, collectively, Seller and Seller Guarantor (and each is
individually a “Seller Party”).

“Solvent” has the meaning set forth in Section 3.5.

“Target Working Capital” means $7,297,569, which amount has been calculated in
accordance with the Applicable Accounting Principles and as set forth in
Section 8.1 of the Seller Disclosure Letter.

 

54



--------------------------------------------------------------------------------

“Tax” means any federal, state, local or foreign income, alternative, minimum,
accumulated earnings, personal holding company, franchise, capital stock,
profits, windfall profits, gross receipts, sales, use, value added, transfer,
registration, stamp, premium, excise, customs duties, severance, environmental
(including taxes under section 59A of the Code), real property, personal
property, ad valorem, occupancy, license, occupation, employment, payroll,
social security, disability, unemployment, workers’ compensation, withholding,
estimated or other similar tax, duty, fee, assessment or other governmental
charge or deficiencies thereof (including all interest, fines and penalties
thereon and additions thereto).

“Tax Return” means any federal, state, local or foreign tax return, declaration,
statement, report, schedule, form or information return or any amendment to any
of the foregoing relating to Taxes.

“Third Party” means any Person as defined in this Agreement or in Section 13(d)
of the Exchange Act, other than Seller or any of its Affiliates.

“Third Party Claim” has the meaning set forth in Section 7.5(b).

“Transaction Expenses” means (without duplication), (i) the collective amount
payable by, or liabilities or obligations of, the Company to legal counsel,
accountants, advisors, brokers and other Persons in connection with the
transactions contemplated by this Agreement, and (ii) all liabilities or
obligations of the Company under or in connection with any deferred compensation
arrangements, severance arrangements, stay bonuses, incentive bonuses,
termination and change of control arrangements and similar obligations that are
owed to any Person or that will be triggered, either automatically or with the
passage of time, by the consummation of the transactions contemplated by this
Agreement (including any associated withholding taxes or employer match or other
Taxes payable in connection therewith).

“Transition Services Agreement” has the meaning set forth in Section 4.10

“Treasury Regulations” means the regulations prescribed under the Code.

“Unaudited Financial Statements” has the meaning set forth in Section 2.6(a).

“Unresolved Items” has the meaning set forth in Section 1.3(d).

Section 8.2 Construction. The words “hereof”, “herein” and “hereunder” and words
of like import used in this Agreement shall refer to this Agreement as a whole
and not to any particular provision of this Agreement. The words “party” or
“parties” shall refer to parties to this Agreement. The captions herein are
included for convenience of reference only and shall be ignored in the
construction or interpretation hereof. References to Articles, Sections and
Exhibits are to Articles, Section and Exhibits of this

 

55



--------------------------------------------------------------------------------

Agreement unless otherwise specified. All Exhibits and Disclosure Letters
annexed hereto or referred to herein are hereby incorporated in and made a part
of this Agreement as if set forth in full herein. Any capitalized term used in
any Exhibit or Disclosure Letter but not otherwise defined therein shall have
the meaning given to such term in this Agreement. Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import. “Writing”, “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any agreement or contract are to that agreement or contract
as amended, modified or supplemented from time to time in accordance with the
terms hereof and thereof. References to any Person include the successors and
permitted assigns of that Person. References from or through any date mean,
unless otherwise specified, from and including or through and including,
respectively. Any reference to “days” means calendar days unless Business Days
are expressly specified. If any action under this Agreement is required to be
done or taken on a day that is not a Business Day, then such action shall be
required to be done or taken not on such day but on the first succeeding
Business Day thereafter. With respect to all materials that are described in
this Agreement as having been provided or made available to Buyer, such
materials shall be deemed to have been provided or made available to Buyer if
such materials were posted to the “Project Excalibur” electronic data room
hosted by Intralinks or delivered to Buyer or its counsel (by electronic mail or
otherwise) prior to the date hereof, and remained accessible to Buyer
thereafter.

ARTICLE 9

Miscellaneous

Section 9.1 Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile transmission) and shall be
given:

if to Buyer,

Claims Services Group, Inc.

7 Village Circle, Suite 350

Westlake, TX 76262

Attention: Jason M. Brady, Secretary

Facsimile: (650) 332-1585

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

300 North LaSalle Street

 

56



--------------------------------------------------------------------------------

Chicago, IL 60654

Attention: Stephen L. Ritchie, P.C. and Walter S. Holzer

Facsimile: (312) 862-2200

if to Seller,

HireRight Records Services, Inc.

c/o Altegrity, Inc.

7799 Leesburg Pike

Suite 1100 North

Falls Church, VA 22043-2413

Attention: David Fontaine

Facsimile: (703) 637-1741

with a copy (which shall not constitute notice) to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Facsimile: (212) 521-7569

Attention: Kevin A. Rinker

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a Business
Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed to have been received on the next succeeding
Business Day in the place of receipt.

Section 9.2 Amendment; Waivers, etc. No amendment, modification or discharge of
this Agreement, and no waiver hereunder, shall be valid or binding unless set
forth in writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the party granting such waiver
in any other respect or at any other time. Neither the waiver by any of the
parties hereto of a breach of or a default under any of the provisions of this
Agreement, nor the failure by any of the parties, on one or more occasions, to
enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, shall be construed as a waiver of any other breach or
default of a similar nature, or as a waiver of any of such provisions, rights or
privileges hereunder. Except as otherwise expressly provided herein, the rights
and remedies herein provided are cumulative and none is exclusive of any other,
or of any rights or remedies that any party may otherwise have at law or in
equity

 

57



--------------------------------------------------------------------------------

Section 9.3 Expenses. Except as otherwise provided herein, all costs, fees and
expenses incurred in connection with this Agreement, the Ancillary Agreements
and the transactions contemplated hereby and thereby, whether or not
consummated, shall be paid by the party incurring such cost or expense; provided
that (i) Seller shall be solely responsible for and shall pay all Transaction
Expenses, (ii) Buyer shall be responsible for and shall pay any filing fees
under the HSR Act, and (iii) Seller and Buyer shall share equally the cost of
any transfer, documentary, sales, use, stamp, registration, value added Taxes
and fees (including any penalties and interest) incurred in connection with the
transactions contemplated by this Agreement and the Ancillary Agreements
(including any real property transfer tax and any similar Tax), and Buyer will
file all necessary Tax Returns and other documentation with respect to all such
Taxes and fees, and, if required by applicable law, Seller will, and will cause
its Affiliates to, join in the execution of any such Tax Returns and other
documentation.

Section 9.4 Governing Law, etc.

(a) THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING AS TO VALIDITY,
INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS, TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT
OR REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. Buyer and Seller
hereby irrevocably submit to the jurisdiction of the courts of the State of New
York and the federal courts of the United States of America located in the
State, City and County of New York solely in respect of the interpretation and
enforcement of the provisions of this Agreement and in respect of the
transactions contemplated hereby. Each of Buyer and Seller irrevocably agrees
that all claims in respect of the interpretation and enforcement of the
provisions of this Agreement and in respect of the transactions contemplated
hereby, or with respect to any such action or proceeding, shall be heard and
determined in such a New York State or federal court, and that such jurisdiction
of such courts with respect thereto shall be exclusive, except solely to the
extent that all such courts shall lawfully decline to exercise such
jurisdiction. Each of Buyer and Seller hereby waives, and agrees not to assert,
as a defense in any action, suit or proceeding for the interpretation or
enforcement hereof or in respect of any such transaction, that it is not subject
to such jurisdiction. Each of Buyer and Seller hereby waives, and agrees not to
assert, to the maximum extent permitted by law, as a defense in any action, suit
or proceeding for the interpretation or enforcement hereof or in respect of any
such transaction, that such action, suit or proceeding may not be brought or is
not maintainable in such courts or that the venue thereof may not be appropriate
or that this Agreement may not be enforced in or by such courts. Buyer and
Seller hereby consent to and grant any such court jurisdiction over the person
of such parties and over the subject matter of any such dispute and agree that
mailing of process or other papers in connection with any such action or
proceeding in the manner provided

 

58



--------------------------------------------------------------------------------

in Section 9.1 or in such other manner as may be permitted by law, shall be
valid and sufficient service thereof.

(b) EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 9.5 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective heirs, successors and
permitted assigns; provided that this Agreement shall not be assignable or
otherwise transferable by any party without the prior written consent of the
other party. Following the Closing, Buyer shall have the right to assign all or
certain provisions of this Agreement, or any interest herein, without the
consent of Seller, to (a) any Affiliate of Buyer, (b) any purchaser of any or
all of the assets or equity interests (whether by merger, recapitalization,
reorganization or otherwise) of Buyer, or (c) to any of Buyer’s financing
sources as collateral, provided that any such assignment by Buyer shall not
release Buyer or Buyer Parent from any liability or obligation under this
Agreement. Any assignment in violation of this Section 9.5 shall be void.

Section 9.6 Entire Agreement. This Agreement, the Ancillary Agreements (when
executed and delivered) and the Confidentiality Agreement constitute the entire
agreement and supersede all prior agreements, understandings and
representations, both written and oral, between the parties with respect to the
subject matter hereof.

Section 9.7 Severability. If any provision, including any phrase, sentence,
clause, section or subsection, of this Agreement is determined by a court of
competent jurisdiction to be invalid, inoperative or unenforceable for any
reason, such circumstances shall not have the effect of rendering such provision
in question invalid, inoperative or unenforceable in any other case or
circumstance, or of rendering any other provision herein contained invalid,
inoperative or unenforceable to any extent whatsoever. Upon any such
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

Section 9.8 Counterparts; Effectiveness; Third Party Beneficiaries. This
Agreement may be executed in several counterparts, each of which shall be deemed
an original and all of which shall together constitute one and the same
instrument. This Agreement shall become effective when each party shall have
received a counterpart hereof signed by all of the other parties. Until and
unless each party has received a counterpart hereof signed by the other party,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or

 

59



--------------------------------------------------------------------------------

written agreement or other communication). Except as provided under
(a) Section 9.4 and Section 9.10, with respect to which the Lenders shall be
express third-party beneficiaries, or (b) Article 7, no provision of this
Agreement is intended to confer any rights, benefits, remedies, obligations or
liabilities hereunder upon any Person other than the parties and their
respective successors and assigns.

Section 9.9 Specific Performance. The parties agrees that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof in any court specified in
Section 9.4, in addition to any other remedy to which they are entitled at law
or in equity. The parties hereby waive, in any action for specific performance,
the defense of adequacy of a remedy at law and the posting of any bond or other
security in connection therewith.

Section 9.10 Buyer’s Lenders. Notwithstanding anything herein to the contrary,
the Seller and the Seller Guarantor (and any of their respective stockholders,
partners, members, Affiliates, directors, officers, employees, controlling
persons or agents) shall not have any rights or claims against any Lender in
connection with this Agreement or the Financing Letter or any letter entered
into in connection with the Financing Letter with such Lender, whether at law or
equity, in contract, in tort or otherwise. In addition, notwithstanding anything
in this Agreement to the contrary, in no event shall any Lender have any
liability or obligation to the Seller or the Seller Guarantor (or any of their
respective stockholders, partners, members, Affiliates, directors, officers,
employees, controlling persons or agents) relating to or arising out of this
Agreement or the transactions contemplated hereby; provided that, nothing in
this Section 9.10 shall in any way limit or modify the rights and obligations of
Buyer, Buyer Parent or any Lender under the Financing Letter or Buyer’s or Buyer
Parent’s obligations under this Agreement.

Section 9.11 Buyer Parent. Buyer Parent hereby unconditionally and irrevocably
guarantees the full and prompt performance of all obligations of Buyer and each
of Buyer Parent’s Affiliates, as applicable, under this Agreement and the
Ancillary Agreements.

Section 9.12 Seller Guarantor. Seller Guarantor hereby unconditionally and
irrevocably guarantees the full and prompt performance of all obligations of
Seller under this Agreement and the Ancillary Agreements.

[Remainder of page intentionally left blank]

 

60



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

HIRERIGHT SOLUTIONS, INC.

By

 

 

  Name:  

 

  Title:  

 

ALTEGRITY, INC. By  

 

  Name:  

 

  Title:  

 

CLAIMS SERVICES GROUP, INC. By  

 

  Name:  

 

  Title:  

 

SOLERA HOLDINGS, INC. By  

 

  Name:  

 

  Title:  

 

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the data
first above written.

 

HIRERIGHT SOLUTIONS, INC. By  

LOGO [g186346g11x53.jpg]

  Name:   David R. Fontaine   Title:   Senior Vice President & Seceretary
ALTEGRITY, INC. By  

 

  Name:   Michael G. Cherkasky   Title:   President & Chief Executive Officer
CLAIMS SERVICES GROUP, INC. By  

 

  Name:  

 

  Title:  

 

SOLERA HOLDINGS, INC. By  

 

  Name:  

 

  Title:  

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

HIRERIGHT SOLUTIONS, INC By  

 

  Name:   David R. Fontaine   Title:   Senior Vice President & Secretary
ALTEGRITY, INC. By  

LOGO [g186346g58p14.jpg]

  Name:   Michael G. Cherkasky   Title:   President & Chief Executive Officer
CLAIMS SERVICES GROUP, INC. By  

 

  Name:  

 

  Title:  

 

SOLERA HOLDINGS, INC. By  

 

  Name:  

 

  Title:  

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

HIRERIGHT SOLUTIONS, INC. By  

 

  Name:  

 

  Title:  

 

ALTEGRITY, INC. By  

 

  Name:  

 

  Title:  

 

CLAIMS SERVICES GROUP, INC. By  

LOGO [g186346g01f50.jpg]

  Name:  

TONY AQUILA

  Title:  

CEO

SOLERA HOLDINGS, INC. By  

LOGO [g186346g01f50.jpg]

  Name:  

TONY AQUILA

  Title:  

CEO